Exhibit 10.1

 

SDC FINANCIAL LLC

 

a Delaware Limited Liability Company

 

SEVENTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT

 

THE UNITS DESCRIBED AND REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS AND ARE RESTRICTED
SECURITIES AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.

 

THE UNITS MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR OTHERWISE TRANSFERRED AT
ANY TIME EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER, OR PREEMPTION OF, THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED
TO THE SATISFACTION OF THE COMPANY, AND IN COMPLIANCE WITH THE OTHER SUBSTANTIAL
RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

Article I DEFINED TERMS

2

 

 

 

Article II ORGANIZATIONAL MATTERS

15

 

 

 

Section 2.1

Formation and Conversion of Company

15

Section 2.2

Seventh Amended and Restated Limited Liability Company Agreement

15

Section 2.3

Name

15

Section 2.4

Principal Place of Business; Other Places of Business

15

Section 2.5

Registered Office and Resident Agent

16

Section 2.6

Purpose; Powers

16

Section 2.7

Term

16

Section 2.8

No State Law Partnership

16

Section 2.9

Certificates; Filings

16

Section 2.10

Investment Representations of Members

17

 

 

 

Article III CAPITALIZATION

17

 

 

 

Section 3.1

Capital Contributions

17

Section 3.2

Issuances of Additional Units

17

Section 3.3

Additional Funds and Capital Contributions

18

Section 3.4

Equity Plans

20

Section 3.5

Stock Incentive Plan or Other Plan

22

Section 3.6

No Interest; No Return

22

Section 3.7

Conversion or Redemption of Preferred Shares and Common Shares

22

Section 3.8

Other Contribution Provisions

23

 

 

 

Article IV DISTRIBUTIONS

23

 

 

 

Section 4.1

Requirement and Characterization of Distributions

23

Section 4.2

Tax Distributions

23

Section 4.3

Distributions in Kind

24

Section 4.4

Amounts Withheld

24

Section 4.5

Distributions upon Liquidation

24

Section 4.6

Revisions to Reflect Additional Units

24

Section 4.7

Restricted Distributions

24

Section 4.8

Calculation of Distributions

24

 

 

 

Article V CAPITAL ACCOUNTS; ALLOCATIONS

24

 

 

 

Section 5.1

Capital Accounts

24

Section 5.2

Allocations

25

Section 5.3

Regulatory Allocations

26

 

ii

--------------------------------------------------------------------------------



 

Section 5.4

Final Allocations

27

Section 5.5

Tax Allocations

27

 

 

 

Article VI MANAGEMENT

28

 

 

 

Section 6.1

Authority of Manager

28

Section 6.2

Transactions Between Company and Manager or Officers

29

Section 6.3

Rights to Engage in Other Business

30

Section 6.4

Reimbursement for Expenses

30

Section 6.5

Limitation of Liability

31

Section 6.6

Outside Activities of the Manager

31

 

 

 

Article VII RIGHTS AND OBLIGATIONS OF MEMBERS

32

 

 

 

Section 7.1

Limitation of Liability and Duties of Members and Officers

32

Section 7.2

No Right of Partition

33

Section 7.3

Indemnification

33

Section 7.4

Members’ Right to Act

34

Section 7.5

Inspection Rights

35

Section 7.6

Restrictive Covenants

35

 

 

 

Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

37

 

 

 

Section 8.1

Records and Accounting

37

Section 8.2

Fiscal Year

38

 

 

 

Article IX TAX MATTERS

38

 

 

 

Section 9.1

Preparation of Tax Returns

38

Section 9.2

Taxable Year

38

Section 9.3

Tax Elections

38

Section 9.4

Partnership Representative

38

Section 9.5

Withholding

40

Section 9.6

Organizational Expenses

41

 

 

 

Article X TRANSFERS; WITHDRAWALS

41

 

 

 

Section 10.1

Transfer

41

Section 10.2

Transfer of Manager’s Units

42

Section 10.3

Non-Manager Members’ Rights to Transfer

42

Section 10.4

Substituted Members

43

Section 10.5

Assignees

44

Section 10.6

General Provisions

44

Section 10.7

Restrictions on Termination Transactions

46

 

iii

--------------------------------------------------------------------------------



 

Article XI REDEMPTION AND EXCHANGE RIGHTS

47

 

 

 

Section 11.1

Redemption Rights of Qualifying Parties

47

 

 

 

Article XII ADMISSION OF MEMBERS

53

 

 

 

Section 12.1

Admission of Successor Manager

53

Section 12.2

Members; Admission of Additional Members

53

Section 12.3

Limit on Number of Members

54

Section 12.4

Admission

54

 

 

 

Article XIII DISSOLUTION AND LIQUIDATION

54

 

 

 

Section 13.1

Events Causing Dissolution

55

Section 13.2

Distribution upon Dissolution

55

Section 13.3

Rights of Holders

56

Section 13.4

Termination

57

Section 13.5

Reasonable Time for Winding Up

57

 

 

 

Article XIV VALUATION

57

 

 

 

Section 14.1

Determination

57

 

 

 

Article XV GENERAL PROVISIONS

57

 

 

 

Section 15.1

Company Counsel

57

Section 15.2

Power of Attorney

58

Section 15.3

Confidentiality

58

Section 15.4

Amendments

59

Section 15.5

Title to Company Assets

60

Section 15.6

Company Name; Goodwill

60

Section 15.7

Addresses and Notices

61

Section 15.8

Binding Effect

61

Section 15.9

Creditors

61

Section 15.10

Waiver

61

Section 15.11

Counterparts

62

Section 15.12

Governing Law; Venue; Arbitration

62

Section 15.13

Severability

65

Section 15.14

Further Action

65

Section 15.15

Delivery by Electronic Transmission

65

Section 15.16

Right of Offset

65

Section 15.17

Entire Agreement

66

Section 15.18

Interpretation

66

Section 15.19

Consent by Spouse

67

 

EXHIBIT A: EXAMPLES REGARDING ADJUSTMENT FACTOR
EXHIBIT B: JOINDER
EXHIBIT C: NOTICE OF REDEMPTION
EXHIBIT D: CONSENT BY SPOUSE

 

iv

--------------------------------------------------------------------------------



 

SDC FINANCIAL LLC
SEVENTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This Seventh Amended and Restated Limited Liability Company Agreement of SDC
Financial LLC, a Delaware limited liability company (the “Company”), dated as of
September 13, 2019 (the “Effective Date”), is entered into by and among the
Members (as defined below).

 

WHEREAS, unless the context otherwise requires, capitalized terms have the
respective meanings ascribed to them in Article I;

 

WHEREAS, the Company was formed as a Tennessee limited liability company with
the name “SDC Financial LLC” by the filing of Articles of Organization with the
Secretary of State of the State of Tennessee, pursuant to and in accordance with
the Tennessee Act, and the execution by the Pre-IPO Members party thereto of the
Operating Agreement of the Company, dated as of January 31, 2018, which was
subsequently amended and restated by the Second Amended and Restated Operating
Agreement, dated as of August 20, 2018, the Third Amended and Restated Operating
Agreement, dated as of October 12, 2018, the Fourth Amended and Restated
Operating Agreement, dated as of October 26, 2018, the Fifth Amended and
Restated Operating Agreement, dated as of January 31, 2019, and the Sixth
Amended and Restated Operating Agreement, dated as of March 14, 2019, each by
and among the Company and the Pre-IPO Members party thereto;

 

WHEREAS, pursuant to that certain Contribution and Exchange Agreement, dated as
of January 31, 2018, between the Company, SmileDirectClub, LLC, a Tennessee
limited liability company (“SDC LLC”) and the Pre-IPO Members party thereto who
were previously members of SDC LLC, such Pre-IPO Members transferred all of
their membership units in SDC LLC to the Company in exchange for corresponding
membership units in the Company;

 

WHEREAS, in connection with a series of transactions effected in connection with
the contemplated IPO, on September 13, 2019, the Company was converted into a
Delaware limited liability company with the name “SDC Financial LLC” by the
filing of a Certificate of Conversion with the Secretary of State of the State
of Tennessee, pursuant to and in accordance with the Tennessee Act, and the
filing of a Certificate of Conversion and the Certificate with the Secretary of
State of the State of Delaware, each pursuant to and in accordance with the
Delaware Act;

 

WHEREAS, the Pre-IPO Members have approved the initial public offering (the
“IPO”) of shares Class A common stock, par value $0.0001 per share (“Class A
Shares”) of SDC Inc. and, in connection therewith, pursuant to a
Recapitalization, Contribution and Exchange Agreement, dated as of the Effective
Date, the Company’s capital structure is being reclassified to consist only of
Common Units; and

 

WHEREAS, the Pre-IPO Members have authorized SDC Inc., as Manager, to adopt this
Agreement immediately prior to the closing of the IPO without the consent or
approval of any other Members.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Members, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:

 

“AAA” has the meaning set forth in Section 15.12(c).

 

“Additional Funds” has the meaning set forth in Section 3.3(a).

 

“Additional Member” means a Person who is admitted to the Company as a Member
pursuant to the Delaware Act and Section 12.2, who is shown as such on the books
and records of the Company, and who has not ceased to be a Member pursuant to
the Delaware Act and this Agreement.

 

“Acquired Percentage” has the meaning set forth in Section 11.1(b).

 

“Adjusted Capital Account Balance” means a Capital Account of any Member as of
the end of any Taxable Year, subject to the following adjustments:

 

(a)                                 reduction for any items described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b)                                 increase for any amount such Member is
obligated to contribute or is treated as being obligated to contribute to the
Company pursuant to Treasury Regulations Section 1.704-1(b)(2)(ii)(c) (relating
to partner liabilities to a partnership) or 1.704-2(g)(1) and
1.704-2(i) (relating to Minimum Gain).

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account at the end of
any Taxable Year.

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(a)                                 SDC Inc. (i) declares or pays a dividend on
its outstanding Class A Shares wholly or partly in Class A Shares or makes a
distribution to all holders of its outstanding Class A Shares wholly or partly
in Class A Shares, (ii) splits or subdivides its outstanding Class A Shares or
(iii) effects a reverse stock split or otherwise combines its outstanding
Class A Shares into a smaller number of Class A Shares, the Adjustment Factor
shall be adjusted by multiplying the Adjustment Factor previously in effect by a
fraction, (x) the numerator of which shall be the number of Class A Shares
issued and outstanding on the record date for such dividend, distribution,
split, subdivision, reverse split or combination (assuming for such purposes
that such dividend, distribution, split, subdivision, reverse split or
combination has

 

2

--------------------------------------------------------------------------------



 

occurred as of such time) and (y) the denominator of which shall be the actual
number of Class A Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination;

 

(b)                                 SDC Inc. distributes any rights, options or
warrants to all holders of its Class A Shares to subscribe for or to purchase or
to otherwise acquire Class A Shares, or other securities or rights convertible
into, exchangeable for or exercisable for Class A Shares (other than Class A
Shares issuable pursuant to a Qualified DRIP), at a price per share less than
the Value of a Class A Share on the record date for such distribution (each a
“Distributed Right”), then, as of the distribution date of such Distributed
Rights or, if later, the time such Distributed Rights become exercisable, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of Class A Shares issued and outstanding on the record date (or, if
later, the date such Distributed Rights become exercisable) plus the maximum
number of Class A Shares purchasable under such Distributed Rights and (ii) the
denominator of which shall be the number of Class A Shares issued and
outstanding on the record date (or, if later, the date such Distributed Rights
become exercisable) plus a fraction (1) the numerator of which is the maximum
number of Class A Shares purchasable under such Distributed Rights, multiplied
by the minimum purchase price per Class A Share under such Distributed Rights
and (2) the denominator of which is the Value of a Class A Share as of the
record date (or, if later, the date such Distributed Rights become exercisable);
provided, however, that if any such Distributed Rights expire or become no
longer exercisable, then the Adjustment Factor shall be adjusted, effective
retroactive to the date of distribution (or, if later, the time the Distributed
Rights become exercisable) of the Distributed Rights, to reflect a reduced
maximum number of Class A Shares or any change in the minimum purchase price for
the purposes of the above fraction; and

 

(c)                                  SDC Inc. shall, by dividend or otherwise,
distribute to all holders of its Class A Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (a) or (b) above), which evidences of indebtedness or
assets relate to assets not received by SDC Inc. or its Subsidiaries pursuant to
a pro rata distribution by the Company, then the Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the Adjustment Factor in
effect immediately prior to the close of business as of the record date fixed
for the determination of stockholders entitled to receive such distribution by a
fraction (i) the numerator of which shall be such Value of a Class A Share on
such record date and (ii) the denominator of which shall be the Value of a
Class A Share as of such record date less the then fair market value (as
determined by the Manager, whose determination shall be conclusive) of the
portion of the evidences of indebtedness or assets so distributed applicable to
one Class A Share.

 

Notwithstanding the foregoing, no adjustments to the Adjustment Factor will be
made for any class or series of Units to the extent that the Company makes or
effects any correlative distribution or payment to all of the Members holding
Units of such class or series, or effects any correlative split or reverse split
in respect of the Units of such class or series. Any adjustments to the
Adjustment Factor shall become effective immediately after such event,
retroactive to the record date, if any, for such event. For illustrative
purposes, examples of adjustments to the Adjustment Factor are set forth on
Exhibit A attached hereto.

 

3

--------------------------------------------------------------------------------



 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Seventh Amended and Restated Limited Liability Company
Agreement of SDC Financial LLC, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Annual Income Tax Liability” means, with respect to a Member, an amount, not
less than zero, equal to the product of (i) the excess of (w) the taxable income
of the Company, determined without regard to any adjustments pursuant to
Sections 734 and 743 of the Code, that is projected, in the good faith belief of
the Managing Member, to be allocated pursuant to this Agreement for the Taxable
Year to the Units held by such Member on the applicable Company Record Date,
over (x) the cumulative net losses, if any, of the Company in any prior Taxable
Year allocated to such Member’s Units held on the applicable Company Record
Date, but only to the extent not previously applied for purposes of this
definition, and (ii) the sum of (y) the highest marginal U.S. federal income tax
rate applicable to an individual (including, for the avoidance of doubt, the
3.8% net investment income tax or corresponding portion of self-employment tax)
or corporation at the time such Annual Income Tax Liability is calculated and
(z) the greater of (A) the most recently-calculated Blended Rate, as such term
is defined in the Tax Receivable Agreement and calculated thereunder, provided,
however, that if the Blended Rate has not been recalculated for purposes of the
Tax Receivable Agreement within one (1) calendar year of the date on which the
Annual Income Tax Liability is computed, the Blended Rate shall be recalculated
in accordance with the terms set forth in the Tax Receivable Agreement for
purposes of this clause (A), and (B) the highest marginal income tax rate,
whether individual or corporate, of the State of Michigan, measured as of the
most recent calculation of the Blended Rate as provided in clause (A).

 

“Appellate Rules” has the meaning set forth in Section 15.12(c)(vi).

 

“Assignee” means a Person to whom one or more Units have been Transferred but
who has not become a Substituted Member, and who has the rights set forth in
Section 10.5.

 

“Associated PC” has the meaning set forth in Section 7.6(a)(i).

 

“Award” has the meaning set forth in Section 15.12(c)(iv).

 

“Bankruptcy” means, with respect to any Person, the occurrence of any event
specified in Section 18-304 of the Delaware Act with respect to such Person, and
the term “Bankrupt” has a meaning correlative to the foregoing.

 

“Board of Directors” means the Board of Directors of SDC Inc.

 

4

--------------------------------------------------------------------------------



 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulations
Section 1.704-1(b)(2)(iv)(d)-(g).

 

“Business Day” means any weekday, excluding any legal holiday observed pursuant
to U.S. federal or New York State Law or regulation.

 

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.1.

 

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member (or such Member’s predecessor) contributes (or is
deemed to contribute) to the Company pursuant to Article III.

 

“Capital Share” means a share of any class or series of stock of SDC Inc. now or
hereafter authorized, other than a Common Share.

 

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
Class A Share and (ii) the Class A Shares Amount determined as of the applicable
Valuation Date.

 

“Certificate” means the Certificate of Formation executed and filed in the
Office of the Secretary of State of the State of Delaware (and any and all
amendments thereto and restatements thereof) on behalf of the Company pursuant
to the Delaware Act.

 

“Chosen Courts” has the meaning set forth in Section 15.12(b).

 

“Class A Share” has the meaning set forth in the recitals to this Agreement.

 

“Class A Shares Amount” means a number of Class A Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that SDC Inc. issues to all holders of Class A
Shares as of a certain record date rights, options, warrants or convertible or
exchangeable securities entitling SDC Inc.’s stockholders to subscribe for or
purchase Class A Shares, or any other securities or property (collectively, the
“Rights”), with the record date for such Rights issuance falling within the
period starting on the date of the Notice of Redemption and ending on the day
immediately preceding the Specified Redemption Date, which Rights will not be
distributed before the relevant Specified Redemption Date, then the Class A
Shares Amount shall also include such Rights that a holder of that number of
Class A Shares would be entitled to receive, expressed, where relevant
hereunder, as a number of Class A Shares determined by the Manager.

 

“Class B Share” means a share of Class B Common Stock, par value $0.0001 per
share, of SDC Inc.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

5

--------------------------------------------------------------------------------



 

“Common Share” means a Class A Share or a Class B Share (and shall not include
any additional series or class of SDC Inc.’s common stock created after the date
of this Agreement).

 

“Common Unit” means a Unit representing a fractional share of ownership interest
in the Company and having the rights and obligations specified with respect to
Common Units in this Agreement.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Employee” means an employee of the Company or an employee of a Company
Subsidiary, if any.

 

“Company Record Date” means the record date established by the Manager for the
purpose of determining the Members entitled to notice of or to vote at any
meeting of Members or to consent to any matter, or to receive any distribution
or the allotment of any other rights, or in order to make a determination of
Members for any other proper purpose, which, in the case of a record date fixed
for the determination of Member entitled to receive any distribution, shall
(unless otherwise determined by the Manager) generally be the same as the record
date established by SDC Inc. for a distribution to its stockholders.

 

“Competing Business” means (a) any business or Person directly or indirectly
engaged in owning, operating, developing, managing or providing administrative,
management, marketing or other business services for the remote provision of
tooth alignment apparatus or similar businesses, (b) any provider of services
identical or substantially similar to the services provided by the Company and
its Affiliates or in which the Company and its Affiliates engage, and (c) any
business or business opportunity that the Member knows the Company or its
Subsidiaries, Affiliates or Associated PCs to be pursuing or considering.

 

“Confidential Information” has the meaning set forth in Section 15.3(a).

 

“Consent of the Members” means the consent to, approval of or vote in favor of a
proposed action by a Majority in Interest of the Members, which consent,
approval or vote shall be obtained before the taking of any action for which it
is required by this Agreement and, except as otherwise provided in this
Agreement, may be given or withheld by Members in their discretion.

 

“Controlled Entity” means, as to any Person, (a) any corporation more than fifty
percent (50%) of the outstanding voting stock of which is owned by such Person
or such Person’s Family Members or Affiliates, (b) any trust, whether or not
revocable, of which such Person or such Person’s Family Members or Affiliates
are the sole beneficiaries, (c) any partnership of which such Person or an
Affiliate of such Person is the managing partner and in which such Person or
such Person’s Family Members or Affiliates hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits, and (d) any limited liability company of which such Person or an
Affiliate of such Person is the manager or managing member and in which such
Person or such Person’s Family Members or Affiliates hold membership interests
representing at least twenty-five percent (25%) of such limited liability
company’s capital and profits.

 

6

--------------------------------------------------------------------------------



 

“Cut-Off Date” means the fifth (5th) Business Day after the Manager’s receipt of
a Notice of Redemption.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) obligations of such Person as
lessee under capital leases.

 

“Declination” has the meaning set forth in Section 11.1(a).

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.C. §§
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

 

“Designated Individual” has the meaning set forth in Section 9.4(a).

 

“Dispute” has the meaning set forth in Section 15.12(c).

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Distribution” means each distribution made by the Company to the Members with
respect to each Member’s Units, whether in cash, property or securities of the
Company and whether by liquidating distribution or otherwise; provided, however,
that none of the following shall be a Distribution: (a) any recapitalization
that does not result in the distribution of cash or property to Members, (b) any
exchange of securities of the Company, (c) any subdivision (by Unit split or
otherwise) of any outstanding Units, (d) any combination (by reverse Unit split
or otherwise) of any outstanding Units, or (e) any other payment made by the
Company to a Member that is not properly treated as a “distribution” for
purposes of Sections 731, 732, or 733 or other applicable provisions of the
Code, and the term “Distribute” has a meaning correlative to the foregoing.

 

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

“Equity Plan” means any plan, agreement or other arrangement that provides for
the grant or issuance of equity or equity-based awards and that is now in effect
or is hereafter adopted by the Company or SDC Inc. for the benefit of any of
their respective employees or other service providers (including directors,
advisers and consultants), or the employees or other services providers
(including directors, advisers and consultants) of any of their respective
Affiliates or Subsidiaries.

 

“Equivalent Units” means, with respect to any class or series of Capital Shares,
Units with preferences, conversion and other rights (other than voting rights),
restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption that are substantially the
same as (or correspond to) the preferences, conversion and other rights,

 

7

--------------------------------------------------------------------------------



 

restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of such Capital Shares as appropriate to reflect the
relative rights and preferences of such Capital Shares as to the Common Shares
and the other classes and series of Capital Shares as such Equivalent Units
would have as to Common Units and the other classes and series of Units
corresponding to the other classes of Capital Shares, but not as to matters such
as voting for members of the Board of Directors that are not applicable to the
Company. For the avoidance of doubt, the voting rights, redemption rights and
rights to Transfer Equivalent Units need not be similar to the rights of the
corresponding class or series of Capital Shares, provided, however, that with
respect to redemption rights, the terms of Equivalent Units must be such so that
the Company complies with Section 3.7.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“Fair Market Value,” with respect to any asset, has the meaning set forth in
Section 14.1.

 

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters (whether by blood or by adoption) and inter vivos or testamentary trusts
of which only such Person and his spouse, ancestors, descendants (whether by
blood or by adoption), brothers and sisters (whether by blood or adoption) are
beneficiaries.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.2.

 

“Funding Debt” means any Debt incurred by or on behalf of SDC Inc. for the
purpose of providing funds to the Company.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Holder” means either (a) a Member or (b) an Assignee that owns one or more
Units.

 

“Imputed Underpayment Amount” has the meaning set forth in Section 9.4(e).

 

“Incapacity” means, (a) as to any Member who is an individual, death, total
physical disability or entry by a court of competent jurisdiction determining
the Member to be

 

8

--------------------------------------------------------------------------------



 

incompetent to manage his or her person or his or her estate; (b) as to any
Member that is a corporation or limited liability company, the filing of a
certificate of dissolution or cancellation, respectively, or the revocation of
its charter or other equivalent formation document; (c) as to any Member that is
a partnership, the dissolution and commencement of winding up of the
partnership; (d) as to any Member that is an estate, the distribution by the
fiduciary of the estate’s entire interest in the Company; (e) as to any trustee
of a trust that is a Member, the termination of the trust (but not the
substitution of a new trustee); or (f) as to any Member, the bankruptcy of that
Member, and the terms “Incapacitated” and “Incapacitation” have meanings
correlative to the foregoing.

 

“Indemnified Person” has the meaning set forth in Section 7.3(a).

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“Joinder” means a joinder to this Agreement, in the form attached as Exhibit B
hereto.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“Lead Tendering Party” has the meaning set forth in Section 11.1(g)(iii)(2).

 

“Liquidating Event” has the meaning set forth in Section 13.1.

 

“Liquidator” has the meaning set forth in Section 13.2(a).

 

“Lock-Up Period” means the period commencing on the Effective Date and
continuing through the date one hundred eighty (180) days after the date of the
final prospectus used in connection with the IPO; provided, however, that the
Manager may, by written agreement with a Holder, shorten or lengthen the Lock-Up
Period applicable to such Holder, in the sole discretion of the Manager, and
without having any obligation to do so for any other Holder.

 

“Losses” means items of Company loss or deduction determined according to
Section 5.1(b).

 

“Majority in Interest of the Members” means Members (including the Manager)
entitled to vote on or consent to any matter holding more than fifty percent
(50%) of all outstanding Units held by all Members (including the Manager)
entitled to vote on or consent to such matter. Unless otherwise specified,
references in this definition to “Units” shall mean Common Units.

 

“Manager” means SDC Inc. or any successor Manager designated as such pursuant to
this Agreement, in each case that has not ceased to be a managing member
pursuant to this Agreement.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“Marks” has the meaning set forth in Section 15.6.

 

9

--------------------------------------------------------------------------------



 

“Member” means, as of any date of determination, each of the members identified
and listed on the Register as of such date, including any Person admitted to the
Company as a Substituted Member or Additional Member in accordance with
Article XII on or prior to such date, but, in each case, only so long as such
Person is shown on the Company’s books and records as the owner of one or more
Units, each in its capacity as a member of the Company. The Members holding
Common Units shall constitute a single class of members for all purposes of the
Delaware Act.

 

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulations Section 1.704-2(d).

 

“Net Losses” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.3 and Section 5.4).

 

“Net Proceeds” has the meaning set forth in Section 11.1(g)(ii).

 

“Net Profits” means, with respect to a Fiscal Year, the excess, if any, of
Profits for such Fiscal Year over Losses for such Fiscal Year (excluding Profits
and Losses specially allocated pursuant to Section 5.3 and Section 5.4).

 

“New Securities” means (a) any rights, options, warrants or convertible or
exchangeable securities that entitle the holder thereof to subscribe for or
purchase, convert such securities into or exchange such securities for, Common
Shares or Preferred Shares, excluding Preferred Shares and grants under the
Equity Plans, or (b) any Debt issued by SDC Inc. that provides any of the rights
described in clause (a).

 

“Non-Manager Member” means each Member other than the Manager.

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit C attached hereto.

 

“Offered Shares” has the meaning set forth in Section 11.1(g)(i).

 

“Offering Units” has the meaning set forth in Section 11.1(g)(i).

 

“Officer” and “Officers” each have the meaning set forth in Section 6.1(b).

 

“Optionee” means a Person to whom an outstanding stock option has been granted
under any Equity Plan.

 

“Partnership Audit Procedures” means Sections 6221 through 6241 of the Code and
any successor statutes thereto or the Treasury Regulations promulgated
thereunder.

 

“Partnership Representative” has the meaning set forth in Section 9.4(a).

 

“Percentage Interest” means, with respect to each Member, as to any class or
series of Units, the fraction, expressed as a percentage, the numerator of which
is the aggregate number of

 

10

--------------------------------------------------------------------------------



 

Units of such class or series held by such Member and the denominator of which
is the total number of Units of such class or series held by all Members. If not
otherwise specified, “Percentage Interest” shall be deemed to refer to Common
Units.

 

“Permitted Lender Transferee” any lender or lenders secured by a Pledge, or
agents acting on their behalf, to whom one or more Units are transferred
pursuant to the exercise of remedies under a Pledge and any special purpose
entities owned and used by such lenders or agents for the purpose of holding any
such Units.

 

“Permitted Transfer” means (i) a Transfer by a Member of one or more Units to
any Permitted Transferee and (ii) a Pledge and any Transfer of one or more Units
to a Permitted Transferee pursuant to the exercise of remedies under a Pledge.

 

“Permitted Transferee” means any Member and, with respect to a Member, (i) any
Family Member, Controlled Entity or Affiliate of such Member, (ii) a Permitted
Lender Transferee, and (iii) any Person, including any Third-Party Pledge
Transferee designated by any lender or lenders secured by a Pledge, or agents
acting on their behalf, to whom one or more Units are transferred pursuant to
the exercise of remedies under a Pledge, whether before or after one or more
Permitted Lender Transferees take title to such Units.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Pledge” means a pledge by a Holder of one or more of its Units to one or more
banks or lending institutions, or agents acting on their behalf, which are not
Affiliates of such Holder, as collateral or security for a bona fide loan or
other extension of credit.

 

“Portfolio Company” has the meaning set forth in Section 7.6(a).

 

“Pre-IPO Members” means the members of the Company prior to the Effective time.

 

“Preferred Share” means a share of stock of SDC Inc. now or hereafter authorized
or reclassified that has dividend rights, or rights upon liquidation, winding up
and dissolution, that are superior or prior to the Common Shares.

 

“Preferred Unit” means a Unit representing a fractional share of ownership
interest in the Company of a particular class or series that the Manager has
authorized pursuant to Section 3.1, 3.2 or 3.3 that has distribution rights, or
rights upon liquidation, winding up and dissolution, that are superior or prior
to the Common Units.

 

“Pricing Agreements” has the meaning set forth in Section 11.1(g)(iii)(2).

 

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of a particular class or series relative to other
Units of such class or series, means, with respect to

 

11

--------------------------------------------------------------------------------



 

such class or series of Units, pro rata based upon the number of Units of such
class or series, expressed as a percentage of the total number of outstanding
Units of such class or series.

 

“Profits” means items of Company income and gain determined according to
Section 5.1(b).

 

“Qualified DRIP” means a dividend reinvestment plan of SDC Inc. that permits
participants to acquire Class A Shares using the proceeds of dividends paid by
SDC Inc.; provided, however, that if such shares are offered at a discount, such
discount must (i) be designed to pass along to the stockholders of SDC Inc. the
savings enjoyed by SDC Inc. in connection with the avoidance of share issuance
costs, and (ii) not exceed 5% of the value of a Class A Share as computed under
the terms of such dividend reinvestment plan.

 

“Qualified Transferee” means an “accredited investor,” as defined in Rule 501
promulgated under the Securities Act.

 

“Qualifying Party” means (a) a Member, (b) an Additional Member, or (c) an
Assignee who is the transferee of one or more of a Member’s Units in a Permitted
Transfer, or (d) a Person, including a lending institution as the pledgee of a
Pledge, who is the transferee of one or more of a Member’s Units in a Permitted
Transfer; provided, however, that a Qualifying Party shall not include the
Manager.

 

“Redemption” has the meaning set forth in Section 11.1(a).

 

“Register” has the meaning set forth in Section 3.1.

 

“Rights” has the meaning set forth in the definition of “Class A Shares Amount.”

 

“Rules” has the meaning set forth in Section 15.12(c).

 

“Regulatory Allocations” has the meaning set forth in Section 5.3(f).

 

“SDC Inc.” means SmileDirectClub, Inc., a Delaware corporation, together with
its successors and permitted assigns.

 

“SDC LLC” has the meaning set forth in the recitals to this Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Share Offering Funding” has the meaning set forth in Section 11.1(g)(i).

 

“Share Offering Funding Amount” has the meaning set forth in Section 11.1(g)(2).

 

“Single Funding Notice” has the meaning set forth in Section 11.1(g)(i)(1).

 

“Special Redemption” has the meaning set forth in Section 11.1(a).

 

12

--------------------------------------------------------------------------------



 

“Specified Redemption Date” means a date set by SDC Inc. in accordance with
Section 11.1(d)(v); provided, however, that no Specified Redemption Date with
respect to any Common Units shall occur during the Lock-Up Period, if any,
applicable to such Common Units (except pursuant to a Special Redemption); and
provided, further, that if SDC Inc. elects a Share Offering Funding pursuant to
Section 11.1(g), such Specified Redemption Date shall be deferred until the next
Business Day following the date of the closing of the Share Offering Funding.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture, trust or other legal entity of which
such Person (either directly or through or together with another direct or
indirect Subsidiary of such Person) (i) owns a majority of the equity interests
having ordinary voting power for the election of directors or trustees or other
governing body or (ii) otherwise controls the management, including through a
Person’s status as general partner, manager or managing member of the entity.

 

“Substituted Member” means a Person who is admitted as a Member of the Company
pursuant to Section 10.4.

 

“Surviving Company” has the meaning set forth in Section 10.7(b).

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of September 13, 2019, among SDC Inc., the Company, and each of the Members.

 

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.2.

 

“Tendered Units” has the meaning set forth in Section 11.1(a).

 

“Tendering Party” has the meaning set forth in Section 11.1(a).

 

“Tennessee Act” means the Tennessee Revised Limited Liability Company Act, 48
Tenn.C. §§ 249-101, et seq., as it may be amended from time to time, and any
successor thereto.

 

“Termination Transaction” means (a) a merger, consolidation or other combination
involving SDC Inc., on the one hand, and any other Person, on the other hand,
(b) a sale, lease, exchange or other transfer of all or substantially all of the
assets of SDC Inc. not in the ordinary course of its business, whether in a
single transaction or a series of related transactions, (c) a reclassification,
recapitalization or change of the outstanding Class A Shares (other than a
change in par value, or from par value to no par value, or as a result of a
stock split, stock dividend or similar subdivision), (d) the adoption of any
plan of liquidation or dissolution of SDC Inc., or (e) a Transfer of any of SDC
Inc.’s Units, other than (i) a Transfer to the Company or (ii) a Transfer
effected in accordance with Section 10.2(b).

 

“Third-Party Pledge Transferee” means a Qualified Transferee, other than a
Permitted Lender Transferee, that acquires one or more Units pursuant to the
exercise of remedies by Permitted Lender Transferees under a Pledge and that
agrees to be bound by the terms and conditions of this Agreement.

 

“Transaction Consideration” has the meaning set forth in Section 10.7(a).

 

13

--------------------------------------------------------------------------------



 

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary or
involuntary or by operation of Law; provided, however, that when the term is
used in Article X, “Transfer” does not include (a) any Redemption of Common
Units by the Company, or acquisition of Tendered Units by SDC Inc., pursuant to
Section 11.1 or (b) any redemption of Units pursuant to any Unit Designation,
and the terms “Transferred” and “Transferring” have meanings correlative to the
foregoing.

 

“Treasury Regulations” means the tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“Unit” means a fractional share of ownership interest in the Company held by a
Member, including any and all rights to which the Member holding such Units may
be entitled as provided in this Agreement and the Delaware Act, together with
all obligations of such Member to comply with the terms and provisions of this
Agreement and the Delaware Act. There may be one or more classes or series of
Units, including Common Units, Preferred Units or other Units.

 

“Unit Designation” has the meaning set forth in Section 3.2(a).

 

“Valuation Date” means the date of receipt by the Manager of a Notice of
Redemption pursuant to Section 11.1, or such other date as specified herein, or,
if such date is not a Business Day, the immediately preceding Business Day.

 

“Value” means, on any Valuation Date with respect to a Class A Share, the
average of the daily Market Prices for ten (10) consecutive trading days
immediately preceding the Valuation Date (except that, in lieu of such average
of daily market prices, for purposes of Section 3.4 (i) in the case of an
exercise of a share option under any Equity Plan, the Market Price for the
trading day immediately preceding the date of exercise shall be used, and
(ii) in the case of delivery of Class A Shares pursuant to restricted share
units or other equity compensation plans, the Market Price on the date of such
delivery shall be used). The term “Market Price” on any date means, with respect
to any Class A Shares, the last sale price for such Class A Shares, regular way,
or, in case no such sale takes place on such day, the average of the closing bid
and asked prices, regular way, for such Class A Shares, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the NASDAQ Global Select Market
or, if such Class A Shares are not listed or admitted to trading on the NASDAQ
Global Select Market, as reported on the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which such Class A Shares are listed or admitted to
trading or, if such Class A Shares are not listed or admitted to trading on any
national securities exchange, the last quoted price, or, if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the principal automated quotation system that may then be in use or,
if such Class A Shares are not quoted by any such system, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such Class A Shares selected by the Manager or, in the event that no
trading price is available for such Class A Shares, the fair market value of the
Class A Shares, as determined by SDC Inc. (whose determination shall be
conclusive). In the event that the Class A Shares Amount includes Rights

 

14

--------------------------------------------------------------------------------



 

(as defined in the definition of “Class A Shares Amount”) that a holder of
Class A Shares would be entitled to receive, then the Value of such Rights shall
be determined by the Manager acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

 

“Withdrawing Member” has the meaning set forth in Section 11.1(g)(iii)(3).

 

ARTICLE II

 

ORGANIZATIONAL MATTERS

 

Section 2.1                                    Formation and Conversion of
Company. The Company was formed as a Tennessee limited liability company on
January 31, 2018 pursuant to the provisions of the Tennessee Act. The Company
was converted to a Delaware limited liability company on September 13, 2019
pursuant to the provisions of the Tennessee Act and the Delaware Act by the
filing of a Certificate of Conversion with the Secretary of State of the State
of Tennessee and the filing of a Certificate of Conversion and the Certificate
with the Secretary of State of the State of Delaware.

 

Section 2.2                                    Seventh Amended and Restated
Limited Liability Company Agreement. The Members hereby execute this Agreement
for the purpose of providing for the governance of the Company and its affairs
and the conduct of its business in accordance with the provisions of the
Delaware Act. The Members hereby agree that, during the term of the Company set
forth in Section 2.7, the rights and obligations of the Members with respect to
the Company will be determined in accordance with the terms and conditions of
this Agreement and the Delaware Act; provided, that no provision of this
Agreement shall be in violation of the Delaware Act, and, to the extent any
provision of this Agreement is in violation of the Delaware Act, such provision
shall be void and of no effect to the extent of such violation without affecting
the validity of any other provision of this Agreement; provided, however, that
where the Delaware Act provides that a provision of the Delaware Act shall apply
“unless otherwise provided in a limited liability company agreement” or words of
similar effect, the provisions of this Agreement shall in each instance control.
On any matter upon which this Agreement is silent, the Delaware Act shall
control. For the avoidance of doubt, the vote or approval required under this
Agreement for any action taken by the Company shall govern and supersede any
default voting standard set forth in the Delaware Act, including, without
limitation, any default voting standard that requires unanimous consent of the
Members.

 

Section 2.3                                    Name. The name of the Company is
“SDC Financial LLC.” The Manager may change the name of the Company at any time
and from time to time, in accordance with applicable law. Notification of any
such change shall be given to all of the Members. The Company’s business may be
conducted under its name or any other name or names deemed advisable by the
Manager.

 

Section 2.4                                    Principal Place of Business;
Other Places of Business. The address of the principal office of the Company is
414 Union Street, Nashville, Davidson County, Tennessee and may be moved to
another location within or outside the State of Delaware as the Manager

 

15

--------------------------------------------------------------------------------



 

may designate from time to time. The Company may have such other offices within
or outside the State of Delaware as the Manager may designate from time to time.

 

Section 2.5                                    Registered Office and Resident
Agent. So long as required by the Delaware Act, the Company shall continuously
maintain a registered office and a designated and duly qualified agent for
service of process on the Company in the State of Delaware. The registered
office of the Company and the name of the resident agent are as stated in the
Certificate and may be changed by the Manager in accordance with the
requirements of the Delaware Act.

 

Section 2.6                                    Purpose; Powers. The nature of
the business or purposes to be conducted or promoted by the Company is to engage
in such activities as are permitted under applicable Law (including the Delaware
Act) and determined from time to time by the Manager in accordance with the
terms and conditions of this Agreement. Subject to the limitations set forth in
this Agreement, the Company shall possess, and may exercise, all of the powers
and privileges granted to it by the Delaware Act, by any other applicable Law or
by this Agreement, together with all powers incidental thereto, so far as those
powers are necessary or convenient to the conduct, promotion or attainment of
the purpose of the Company.

 

Section 2.7                                    Term. The term of the Company
began on the date the Certificate was filed with the Secretary of State of the
State of Delaware and the Company shall continue in existence until the
dissolution of the Company pursuant to this Agreement and the Delaware Act.
Notwithstanding the dissolution of the Company, the existence of the Company
shall continue until termination pursuant to this Agreement or as otherwise
provided in the Delaware Act.

 

Section 2.8                                    No State Law Partnership. The
Members do not intend for the Company to be a partnership (including a limited
partnership) or joint venture under any state Law, and no Member or Manager
shall be a partner or joint venturer of any other Member by reason of this
Agreement for any purposes, other than under applicable federal and state tax
Laws, and neither this Agreement nor any other document entered into by the
Company or any Member relating to the subject matter hereof shall be construed
to suggest otherwise. Each Member hereby acknowledges and agrees that, except as
expressly provided herein, in performing its obligations or exercising its
rights hereunder, it is acting independently and is not acting in concert with,
on behalf of, as agent for, or as joint venturer or partner of, any other
Member. Other than in respect of the Company, nothing contained in this
Agreement shall be construed as creating a corporation, association, joint stock
company, business trust, or organized group of persons, whether incorporated or
not, among or involving any Member or any of their respective Affiliates, and
nothing in this Agreement shall be construed as creating or requiring any
continuing relationship or commitment as between such parties other than as
specifically set forth herein. Notwithstanding the foregoing or anything in this
Agreement to the contrary, the Members intend that the Company shall be treated
as a partnership for U.S. federal, state and local tax purposes, and each Member
and the Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.

 

Section 2.9                                    Certificates; Filings. The
Manager may execute and file any duly authorized amendments to the Certificate
from time to time in a form prescribed by the Delaware

 

16

--------------------------------------------------------------------------------



 

Act. The Manager shall also cause to be made, on behalf of the Company, such
additional filings and recordings as the Manager shall deem necessary or
advisable. If requested by the Manager, the Members shall promptly execute all
certificates and other documents consistent with the terms of this Agreement
necessary for the Manager to accomplish all filing, recording, publishing and
other acts as may be appropriate to comply with all requirements for (a) the
formation and operation of a limited liability company under the Laws of the
State of Delaware, (b) if the Manager deems it advisable, the operation of the
Company as a limited liability company in all jurisdictions where the Company
proposes to operate, and (c) all other filings required to be made by the
Company.

 

Section 2.10                             Investment Representations of Members.
Each Member hereby represents, warrants and acknowledges to the Company that:
(a) such Member has such knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Company and is making an informed investment decision with respect thereto;
(b) such Member is acquiring interests in the Company for investment only and
not with a view to, or for resale in connection with, any distribution to the
public or public offering thereof; and (c) the execution, delivery and
performance of this Agreement have been duly authorized by such Member.

 

ARTICLE III

 

CAPITALIZATION

 

Section 3.1                                    Capital Contributions. The
Members as of the Effective Date (or their predecessors in interest) have
heretofore made Capital Contributions to the Company. Except as provided by Law
or in Section 3.2, 3.3 or 9.5, the Members shall have no obligation or, except
with the prior written consent of the Manager, right to make any other Capital
Contributions or any loans to the Company. The Manager shall cause to be
maintained in the principal business office of the Company, or such other place
as may be determined by the Manager, the books and records of the Company, which
shall include, among other things, a register containing the name, address, and
number and class of Units of each Member, and such other information as the
Manager may deem necessary or desirable (the “Register”). The Register shall not
be deemed part of this Agreement. The Manager shall from time to time update the
Register as necessary to accurately reflect the information therein, including
as a result of any sales, exchanges or other Transfers, or any redemptions,
issuances or similar events involving Units. Any reference in this Agreement to
the Register shall be deemed a reference to the Register as in effect from time
to time. Subject to the terms of this Agreement, the Manager may take any action
authorized hereunder in respect of the Register without any need to obtain the
consent of any Non-Manager Member. No action of any Non-Manager Member shall be
required to amend or update the Register. Except as required by Law, no
Non-Manager Member shall be entitled to receive a copy of the information set
forth in the Register relating to any Member other than itself.

 

Section 3.2                                    Issuances of Additional Units.
Subject to the rights of any Holder set forth in a Unit Designation:

 

(a)                                 General. Initially, all Units shall be
designated as “Common Units.” As of the Effective Date, all interests in the
Company were converted into Common Units. Common

 

17

--------------------------------------------------------------------------------



 

Units may be held by any Member. Except as expressly provided herein, Common
Units shall entitle the Holders thereof to equal rights under this Agreement.
The Members and the number of Common Units held by each Member as of the
effectiveness of this Agreement is set forth in the Register. The Manager is
hereby authorized to cause the Company to issue additional Units, for any
Company purpose, at any time or from time to time, to the Members (including the
Manager) or to other Persons, and to admit such Persons as Additional Members,
for such consideration and on such terms and conditions as shall be established
by the Manager, all without the approval of any Non-Manager Member or any other
Person. Without limiting the foregoing, the Manager is expressly authorized to
cause the Company to issue Units (i) upon the conversion, redemption or exchange
of any Debt, Units, or other securities issued by the Company, (ii) for less
than fair market value, (iii) for no consideration, (iv) in connection with any
merger of any other Person into the Company, or (v) upon the contribution of
property or assets to the Company. Any additional Units may be issued in one or
more classes, or one or more series of any of such classes, with such
designations, preferences, conversion or other rights, voting powers,
restrictions, rights to distributions, qualifications and terms and conditions
of redemption (including rights that may be senior or otherwise entitled to
preference over existing Units) as shall be determined by the Manager, without
the approval of any Non-Manager Member or any other Person, and set forth in a
written document thereafter attached to and made an exhibit to this Agreement,
which exhibit shall be an amendment to this Agreement and shall be incorporated
herein by this reference (each, a “Unit Designation”). Except to the extent
specifically set forth in any Unit Designation, a Unit of any class or series
other than a Common Unit shall not entitle the holder thereof to vote on, or
consent to, any matter. Upon the issuance of any additional Units, the Manager
shall amend the Register and the books and records of the Company as appropriate
to reflect such issuance.

 

(b)                                 Issuances to SDC Inc. No additional Units
shall be issued to SDC Inc. unless (i) the additional Units are issued to all
Members holding Common Units in proportion to their respective Percentage
Interests in the Common Units, (ii) (a) the additional Units are (x) Common
Units issued in connection with an issuance of Class A Shares or (y) Equivalent
Units (other than Common Units) issued in connection with an issuance of
Preferred Shares, New Securities or other interests in SDC Inc. (other than
Common Shares), and (b) SDC Inc. contributes to the Company the cash proceeds or
other consideration received in connection with the issuance of such Common
Shares, Preferred Shares, New Securities or other interests in SDC Inc., or
(iii) the additional Units are issued upon the conversion, redemption or
exchange of Debt, Units or other securities issued by the Company.

 

(c)                                  No Preemptive Rights. Except as expressly
provided in this Agreement or in any Unit Designation, no Person, including any
Holder, shall have any preemptive, preferential, participation or similar right
or rights to subscribe for or acquire any Units.

 

Section 3.3                                    Additional Funds and Capital
Contributions.

 

(a)                                 General. The Manager may, at any time and
from time to time, determine that the Company requires additional funds
(“Additional Funds”) for the acquisition or development of additional assets,
for the redemption of Units or for such other purposes as the Manager may
determine. Additional Funds may be obtained by the Company, at the election of

 

18

--------------------------------------------------------------------------------



 

the Manager, in any manner provided in, and in accordance with, the terms of
this Section 3.3 without the approval of any Non-Manager Member or any other
Person.

 

(b)                                 Additional Capital Contributions. The
Manager, on behalf of the Company, may obtain any Additional Funds by accepting
Capital Contributions from any Members or other Persons. In connection with any
such Capital Contribution (of cash or property), the Manager is hereby
authorized to cause the Company from time to time to issue additional Units (as
set forth in Section 3.2) in consideration therefor and the Percentage Interests
of the Manager and the Members shall be adjusted to reflect the issuance of such
additional Units.

 

(c)                                  Loans by Third Parties. The Manager, on
behalf of the Company, may obtain any Additional Funds by causing the Company to
incur Debt to any Person (other than, except as contemplated in Section 3.3(d),
SDC Inc.) upon such terms as the Manager determines appropriate, including
making such Debt convertible, redeemable or exchangeable for Units; provided,
however, that the Company shall not incur any such Debt if any Member would be
personally liable for the repayment of such Debt (unless such Member otherwise
agrees).

 

(d)                                 SDC Inc. Loans. The Manager, on behalf of
the Company, may obtain any Additional Funds by causing the Company to incur
Debt with SDC Inc. if (i) such Debt is, to the extent permitted by Law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by SDC Inc., the net proceeds of which are loaned to the Company
to provide such Additional Funds, or (ii) such Debt is on terms and conditions
no less favorable to the Company than would be available to the Company from any
third party; provided, however, that the Company shall not incur any such Debt
if any Member would be personally liable for the repayment of such Debt (unless
such Member otherwise agrees).

 

(e)                                  Issuance of Securities by SDC Inc. SDC Inc.
shall not issue any additional Common Shares, Preferred Shares or New Securities
unless SDC Inc. contributes the cash proceeds or other consideration received
from the issuance of such additional Common Shares, Preferred Shares or New
Securities (as the case may be) and from the exercise of the rights contained in
any such additional New Securities to the Company in exchange for (i) in the
case of an issuance of Class A Shares, Common Units and (ii) in the case of an
issuance of Preferred Shares or New Securities, Equivalent Units; provided,
however, that notwithstanding the foregoing, SDC Inc. may issue Common Shares,
Preferred Shares or New Securities (1) pursuant to Section 3.4 or 11.1(b),
(2) pursuant to a dividend or distribution (including any stock split) of Common
Shares, Preferred Shares or New Securities to all of the holders of Common
Shares, Preferred Shares or New Securities (as the case may be), (3) upon a
conversion, redemption or exchange of Preferred Shares, (4) upon a conversion,
redemption, exchange or exercise of New Securities, or (5) in connection with an
acquisition of Units or a property or other asset to be owned, directly or
indirectly, by SDC Inc. In the event of any issuance of additional Common
Shares, Preferred Shares or New Securities by SDC Inc., and the contribution to
the Company, by SDC Inc., of the cash proceeds or other consideration received
from such issuance, the Company shall pay SDC Inc.’s expenses associated with
such issuance, including any underwriting discounts or commissions. In the event
that SDC Inc. issues any additional Common Shares, Preferred Shares or New
Securities and contributes the cash proceeds or other

 

19

--------------------------------------------------------------------------------



 

consideration received from the issuance thereof to the Company, the Company is
authorized to issue to SDC Inc. (x) a number and type of Common Units equal to
the number and type of Common Shares so issued, divided by the Adjustment Factor
then in effect or (y) a number of Equivalent Units that correspond to the class
or series of Preferred Shares or New Securities so issued, in either case, in
accordance with this Section 3.3(e) without any further act, approval or vote of
any Member or any other Persons.

 

Section 3.4                                    Equity Plans.

 

(a)                                 Stock Options Granted to Persons other than
Company Employees. If at any time or from time to time, in connection with any
Equity Plan, an option to purchase Class A Shares granted to a Person other than
a Company Employee is duly exercised, the following events will be deemed to
have occurred:

 

(i)                                     SDC Inc. shall, as soon as practicable
after such exercise, make a Capital Contribution to the Company in an amount
equal to the exercise price paid to SDC Inc. by such exercising party in
connection with the exercise of such stock option.

 

(ii)                                  Notwithstanding the amount of the Capital
Contribution actually made pursuant to Section 3.4(a)(i), SDC Inc. shall be
deemed to have contributed to the Company as a Capital Contribution an amount
equal to the Value of a Class A Share as of the date of exercise multiplied by
the number of Class A Shares then being issued in connection with the exercise
of such stock option. In exchange for such Capital Contribution, the Company
shall issue a number of Common Units to SDC Inc. equal to the quotient of
(x) the number of Class A Shares issued in connection with the exercise of such
stock option, divided by (y) the Adjustment Factor then in effect.

 

(b)                                 Stock Options Granted to Company Employees.
If at any time or from time to time, in connection with any Equity Plan, an
option to purchase Class A Shares granted to a Company Employee is duly
exercised, the following events will be deemed to have occurred:

 

(i)                                     SDC Inc. shall sell to the Company, and
the Company shall purchase from SDC Inc., the number of Class A Shares as to
which such stock option is being exercised. The purchase price per Class A Share
for such sale of Class A Shares to the Company shall be the Value of a Class A
Share as of the date of exercise of such stock option.

 

(ii)                                  The Company shall sell to the Optionee (or
if the Optionee is an employee or other service provider of a Company
Subsidiary, the Company shall sell to such Company Subsidiary, which in turn
shall sell to the Optionee), for a cash price per share equal to the Value of a
Class A Share as of the date of exercise, the number of Class A Shares equal to
(x) the exercise price paid to SDC Inc. by the exercising party in connection
with the exercise of such stock option divided by (y) the Value of a Class A
Share at the time of such exercise.

 

(iii)                               The Company shall transfer to the Optionee
(or if the Optionee is an employee or other service provider of a Company
Subsidiary, the Company shall

 

20

--------------------------------------------------------------------------------



 

transfer to such Company Subsidiary, which in turn shall transfer to the
Optionee) at no additional cost, as additional compensation, the number of
Class A Shares equal to the number of Class A Shares described in
Section 3.4(b)(i) less the number of Class A Shares described in
Section 3.4(b)(ii).

 

(iv)                              SDC Inc. shall, as soon as practicable after
such exercise, make a Capital Contribution to the Company of an amount equal to
all proceeds received (from whatever source, but excluding any payment in
respect of payroll taxes or other withholdings) by SDC Inc. in connection with
the exercise of such stock option. In exchange for such Capital Contribution,
the Company shall issue a number of Common Units to SDC Inc. equal to the
quotient of (x) the number of Class A Shares issued in connection with the
exercise of such stock option, divided by (y) the Adjustment Factor then in
effect.

 

(c)                                  Other Class A Shares Issued to Company
Employees Under Equity Plans. If at any time or from time to time, in connection
with any Equity Plan (other than in respect of the exercise of a stock option),
any Class A Shares are issued to a Company Employee (including any Class A
Shares that are subject to forfeiture in the event specified vesting conditions
are not achieved and any Class A Shares issued in settlement of a restricted
stock unit or similar award) in consideration for services performed for the
Company or a Company Subsidiary:

 

(i)                                     SDC Inc. shall issue such number of
Class A Shares as are to be issued to the Company Employee in accordance with
the Equity Plan.

 

(ii)                                  The following events will be deemed to
have occurred: (w) SDC Inc. shall be deemed to have sold such shares to the
Company (or if the Company Employee is an employee or other service provider of
a Company Subsidiary, to such Company Subsidiary) for a purchase price equal to
the Value of such shares, (x) the Company (or such Company Subsidiary) shall be
deemed to have delivered the shares to the Company Employee, (y) SDC Inc. shall
be deemed to have contributed the purchase price to the Company as a Capital
Contribution, and (z) in the case where the Company Employee is an employee of a
Company Subsidiary, the Company shall be deemed to have contributed such amount
to the capital of the Company Subsidiary.

 

(iii)                               The Company shall issue to SDC Inc. a number
of Common Units equal to the number of newly issued Class A Shares divided by
the Adjustment Factor then in effect in consideration for the deemed Capital
Contribution described in Section 3.4(c)(ii)(y).

 

(d)                                 Other Class A Shares Issued to Persons other
than Company Employees Under Equity Plans. If at any time or from time to time,
in connection with any Equity Plan (other than in respect of the exercise of a
stock option), any Class A Shares are issued to a Person other than a Company
Employee (including any Class A Shares that are subject to forfeiture in the
event specified vesting conditions are not achieved and any Class A Shares
issued in settlement of a restricted stock unit or similar award) in
consideration for services performed for SDC Inc., the Company or a Company
Subsidiary:

 

21

--------------------------------------------------------------------------------



 

(i)                                     SDC Inc. shall issue such number of
Class A Shares as are to be issued to such Person in accordance with the Equity
Plan.

 

(ii)                                  SDC Inc. shall be deemed to have
contributed the Value of such Class A Shares to the Company as a Capital
Contribution, and the Company shall issue to SDC Inc. a number of newly issued
Common Units equal to the number of newly issued Class A Shares divided by the
Adjustment Factor then in effect.

 

(e)                                  Future Stock Incentive Plans. Nothing in
this Agreement shall be construed or applied to preclude or restrain SDC Inc.
from adopting, modifying or terminating stock incentive plans for the benefit of
employees or directors of or other service providers to SDC Inc., the Company or
any of their Affiliates. The Members acknowledge and agree that, in the event
that any such plan is adopted, modified or terminated by SDC Inc., the Manager
shall have the power, without the Consent of the Members, to amend this
Section 3.4 without any need to obtain the consent of any other Member.

 

(f)                                   Issuance of Common Units. The Company is
expressly authorized to issue Common Units in the numbers specified in this
Section 3.4 without any further act, approval or vote of any Member or any other
Persons.

 

Section 3.5                                    Stock Incentive Plan or Other
Plan. Except as may otherwise be provided in this Article III, all amounts
received by SDC Inc. in respect of any stock incentive or other stock or
subscription plan or agreement, either (a) shall be utilized by SDC Inc. to
effect open market purchases of Class A Shares, or (b) if SDC Inc. elects
instead to issue new Class A Shares with respect to such amounts, shall be
contributed by SDC Inc. to the Company in exchange for additional Common Units.
Upon such contribution, the Company will issue to SDC Inc. a number of Common
Units equal to the number of newly issued Class A Shares divided by the
Adjustment Factor then in effect.

 

Section 3.6                                    No Interest; No Return. No Member
shall be entitled to interest on its Capital Contribution or on such Member’s
Capital Account. Except as provided herein or by Law, no Member shall have any
right to demand or receive the return of its Capital Contribution from the
Company.

 

Section 3.7                                    Conversion or Redemption of
Preferred Shares and Common Shares.

 

(a)                                 Conversion of Preferred Shares. If, at any
time, any Preferred Shares are converted into Common Shares, in whole or in
part, then an equal number of Equivalent Units held by SDC Inc. that correspond
to the class or series of Preferred Shares so converted shall automatically be
converted or exchanged into a number of Common Units equal to the quotient of
(i) the number of Common Shares issued upon such conversion divided by (ii) the
Adjustment Factor then in effect.

 

(b)                                 Redemption of Preferred Shares. If, at any
time, any Preferred Shares are redeemed, repurchased or otherwise acquired
(whether by exercise of a put or call, automatically or by means of another
arrangement) by SDC Inc. for cash, then, immediately prior to such redemption,
repurchase or acquisition of Preferred Shares, the Company shall purchase an
equal number of Equivalent Units held by SDC Inc. that correspond to the class
or series of Preferred

 

22

--------------------------------------------------------------------------------



 

Shares so redeemed, repurchased or acquired upon the same terms and for the same
price per Equivalent Unit, as such Preferred Shares are redeemed, repurchased or
acquired.

 

(c)                                  Redemption, Repurchase or Forfeiture of
Common Shares. If, at any time, any Common Shares are redeemed, repurchased or
otherwise acquired by SDC Inc. (whether upon forfeiture of any award granted
under any Equity Plan, automatically or by means of another arrangement), then,
immediately prior to such redemption, repurchase or acquisition of Common
Shares, the Company shall redeem a number of Common Units held by SDC Inc. equal
to the quotient of (i) the number of Common Shares so redeemed, repurchased or
acquired, divided by (ii) the Adjustment Factor then in effect, such redemption,
repurchase or acquisition to be upon the same terms and for the same price per
Common Unit (after giving effect to application of the Adjustment Factor) as
such Common Shares are redeemed, repurchased or acquired.

 

Section 3.8                                    Other Contribution Provisions. In
the event that any Member is admitted to the Company and is given a Capital
Account in exchange for services rendered to the Company, such transaction shall
be treated by the Company and the affected Member as if the Company had
compensated such Member in cash and such Member had contributed the cash to the
capital of the Company in accordance with the principles promulgated in proposed
Treasury Regulations Section 1.704-1. In addition, with the consent of the
Manager, one or more Members (including the Manager) may enter into contribution
agreements with the Company which have the effect of providing a guarantee of
certain obligations of the Company.

 

ARTICLE IV

 

DISTRIBUTIONS

 

Section 4.1                                    Requirement and Characterization
of Distributions. From time to time, as determined by the Manager, the Manager
shall cause the Company to pay distributions, in such amounts as the Manager may
determine, to the Holders of Common Units pro rata in accordance with their
respective Percentage Interests as of the close of business on the applicable
Company Record Date. Distributions payable with respect to any Units that were
not outstanding during the entire period in respect of which any distribution is
made (other than any Units issued to a Member in connection with the issuance of
Common Shares or Capital Shares by SDC Inc.) shall be prorated based on the
portion of the period that such Units were outstanding.

 

Section 4.2                                    Tax Distributions.
Notwithstanding any provision in this Agreement to the contrary, the Company
shall use commercially reasonable efforts to make distributions to each Member,
pro rata in accordance with Members’ respective Percentage Interests of Units on
the applicable Company Record Date, in an amount equal to (i) an amount that is
at least sufficient for each Member to pay the Annual Income Tax Liability
attributable to such Member with respect to the portion of the applicable
Taxable Year that has elapsed as of the date of such distribution minus (ii) the
sum of all distributions previously made pursuant to this Section 4.2 with
respect to the Units held by such Member as of the applicable Company Record
Date with respect to such Taxable Year. All distributions made to Members
pursuant to this Section 4.2 shall be treated as advance distributions and shall
be taken into account in determining the amount subsequently distributed to
Members under Section 4.1. The amounts distributable

 

23

--------------------------------------------------------------------------------



 

pursuant to this Section 4.2 shall be calculated and distributed (a) quarterly,
on an estimated basis, with respect to the portion of the Taxable Year through
the end of such quarterly period, at least five (5) days prior to the date on
which U.S. federal corporate estimated tax payments are due for such quarter, or
(b) with respect to each Taxable Year, as soon as reasonably practicable after
the end of such Taxable Year (or as soon as reasonably practicable after any
event that subsequently adjusts the taxable income of such Taxable Year),
provided, however, that the Company shall use commercially reasonable efforts to
make any distribution pursuant to this Section 4.2 with respect to a particular
quarter on a date that is at least three (3) business days prior to the
Specified Redemption Date for such quarter, if applicable.

 

Section 4.3                                    Distributions in Kind. No Holder
may demand to receive property other than cash as provided in this Agreement.
The Manager may cause the Company to make a distribution in kind of Company
assets or Units to the Holders, and such assets or Units shall be distributed in
such a fashion as to ensure that the fair market value (as determined by the
Manager, whose determination shall be conclusive) is distributed and allocated
in accordance with Articles IV, V and IX.

 

Section 4.4                                    Amounts Withheld. All amounts
withheld pursuant to the Code or any provisions of any state or local tax Law
and Section 9.5 with respect to any allocation, payment or distribution to any
Holder shall be treated as amounts paid or distributed to such Holder pursuant
to Section 4.1, except as provided in Section 9.5.

 

Section 4.5                                    Distributions upon Liquidation.
Notwithstanding the other provisions of this Article IV, upon the occurrence of
a Liquidating Event, the assets of the Company shall be distributed to the
holders of Units in accordance with Section 13.2 and Section 13.3.

 

Section 4.6                                    Revisions to Reflect Additional
Units. In the event that the Company issues additional Units pursuant to the
provisions of Article III, the Manager is hereby authorized to make such
revisions to this Article IV and to Article V as it determines are necessary or
desirable to reflect the issuance of such additional Units, including making
preferential distributions to certain classes of Units.

 

Section 4.7                                    Restricted Distributions.
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Company nor the Manager, on behalf of the Company, shall make a
distribution to any Holder if such distribution would violate the Delaware Act
or other applicable Law.

 

Section 4.8                                    Calculation of Distributions. In
calculating all distributions payable to any holders of Units, the Manager shall
round the amount per unit to the nearest whole cent ($0.01), with one-half cent
rounded upward.

 

24

--------------------------------------------------------------------------------



 

ARTICLE V

 

CAPITAL ACCOUNTS; ALLOCATIONS

 

Section 5.1                                    Capital Accounts.

 

(a)                                 The Company shall maintain a separate
Capital Account for each Member according to the rules of Treasury Regulations
Section 1.704-1(b)(2)(iv). For this purpose, the Company may (as determined by
the Manager), upon the occurrence of the events specified in Treasury
Regulations Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital
Accounts in accordance with the rules of such Treasury Regulations and Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company
property.

 

(b)                                 For purposes of computing the amount of any
item of Company income, gain, loss or deduction to be allocated pursuant to this
Article V and to be reflected in the Capital Accounts of the Members, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

 

(i)                                     The computation of all items of income,
gain, loss and deduction shall include those items described in
Section 705(a)(l)(B) or Section 705(a)(2)(B) of the Code and Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), without regard to the fact that such
items are not includable in gross income or are not deductible for U.S. federal
income tax purposes.

 

(ii)                                  If the Book Value of any Company property
is adjusted pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(e) or
(f), the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such property.

 

(iii)                               Items of income, gain, loss or deduction
attributable to the disposition of Company property having a Book Value that
differs from its adjusted basis for tax purposes shall be computed by reference
to the Book Value of such property.

 

(iv)                              Items of depreciation, amortization and other
cost recovery deductions with respect to Company property having a Book Value
that differs from its adjusted basis for tax purposes shall be computed by
reference to the property’s Book Value in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g).

 

(v)                                 To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Sections 732(d), 734(b) or 743(b) of
the Code is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis).

 

Section 5.2                                    Allocations. Except as otherwise
provided in Section 5.3 and Section 5.4, Net Profits and Net Losses for any
Fiscal Year or Fiscal Period shall be allocated among the Capital Accounts of
the Members pro rata in accordance with their respective Percentage Interests.

 

25

--------------------------------------------------------------------------------



 

Section 5.3                                    Regulatory Allocations.

 

(a)                                 Losses attributable to partner nonrecourse
debt (as defined in Treasury Regulations Section 1.704-2(b)(4)) shall be
allocated in the manner required by Treasury Regulations Section 1.704-2(i). If
there is a net decrease during a Taxable Year in partner nonrecourse debt
minimum gain (as defined in Treasury Regulations Section 1.704-2(i)(3)), Profits
for such Taxable Year (and, if necessary, for subsequent Taxable Years) shall be
allocated to the Members in the amounts and of such character as determined
according to Treasury Regulations Section 1.704-2(i)(4). This Section 5.3(a) is
intended to be a partner nonrecourse debt minimum gain chargeback provision that
complies with the requirements of Treasury Regulations Section 1.704-2(i), and
shall be interpreted in a manner consistent therewith.

 

(b)                                 Nonrecourse deductions (as determined
according to Treasury Regulations Section 1.704-2(b)(1)) for any Taxable Year
shall be allocated pro rata among the Members in accordance with their
Percentage Interests. Except as otherwise provided in Section 5.3(a), if there
is a net decrease in the Minimum Gain during any Taxable Year, each Member shall
be allocated Profits for such Taxable Year (and, if necessary, for subsequent
Taxable Years) in the amounts and of such character as determined according to
Treasury Regulations Section 1.704- 2(f). This Section 5.3(b) is intended to be
a minimum gain chargeback provision that complies with the requirements of
Treasury Regulations Section 1.704-2(f), and shall be interpreted in a manner
consistent therewith.

 

(c)                                  If any Member that unexpectedly receives an
adjustment, allocation or Distribution described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account
Deficit as of the end of any Taxable Year, computed after the application of
Sections 5.3(a) and 5.3(b) but before the application of any other provision of
this Article V, then Profits for such Taxable Year shall be allocated to such
Member in proportion to, and to the extent of, such Adjusted Capital Account
Deficit. This Section 5.3(c) is intended to be a qualified income offset
provision as described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

 

(d)                                 If the allocation of Net Losses to a Member
as provided in Section 5.2 would create or increase an Adjusted Capital Account
Deficit, there shall be allocated to such Member only that amount of Losses as
will not create or increase an Adjusted Capital Account Deficit. The Net Losses
that would, absent the application of the preceding sentence, otherwise be
allocated to such Member shall be allocated to the other Members in accordance
with their relative Percentage Interests, subject to this Section 5.3(d).

 

(e)                                  Profits and Losses described in
Section 5.1(b)(v) shall be allocated in a manner consistent with the manner that
the adjustments to the Capital Accounts are required to be made pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(j), (k) and (m).

 

(f)                                   The allocations set forth in Sections
5.3(a) through and including 5.3(e) (the “Regulatory Allocations”) are intended
to comply with certain requirements of Treasury Regulations
Section 1.704-1(b) and Section 1.704-2 and shall be interpreted in a manner
consistent therewith. The Manager may modify the manner in which Capital
Accounts are computed if the Manager determines such modification is necessary
to comply with the Regulatory Allocations. The Regulatory Allocations may not be
consistent with the manner in

 

26

--------------------------------------------------------------------------------



 

which the Members intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, income, gain, deduction
and loss shall be reallocated among the Members so as to eliminate the effect of
the Regulatory Allocations and thereby cause the respective Capital Accounts of
the Members to be in the amounts (or as close thereto as possible) they would
have been if Profit and Loss (and such other items of income, gain, deduction
and loss) had been allocated without reference to the Regulatory Allocations. In
addition, if in any Taxable Year there is a decrease in Minimum Gain, or in
partner nonrecourse debt minimum gain, and application of the minimum gain
chargeback requirements set forth in Section 5.3(a) or 5.3(b) would cause a
distortion in the economic arrangement among the Members, the Manager may, if it
is not reasonably expected that the Company will have sufficient other income to
correct such distortion, request the Internal Revenue Service to waive either or
both of such minimum gain chargeback requirements. If such request is granted,
this Agreement shall be applied in such instance as if it did not contain such
minimum gain chargeback requirement.

 

Section 5.4                                    Final Allocations.
Notwithstanding any contrary provision in this Agreement except Section 5.3, the
Manager shall make appropriate adjustments to allocations of Profits and Losses
to (or, if necessary, allocate items of gross income, gain, loss or deduction of
the Company among) the Members upon the liquidation of the Company (within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g)), the transfer of
substantially all the Units (whether by sale or exchange or merger) or sale of
all or substantially all the assets of the Company, such that, to the maximum
extent possible, the Capital Accounts of the Members are proportionate to their
Percentage Interests. In each case, such adjustments or allocations shall occur,
to the maximum extent possible, in the Taxable Year of the event requiring such
adjustments or allocations.

 

Section 5.5                                    Tax Allocations.

 

(a)                                 Except as otherwise provided in this
Section 5.5, for U.S. federal, state and local income tax purposes, each Company
item of income, gain, loss and deduction shall be allocated among the Members in
the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Sections 5.2, 5.3 and 5.4.

 

(b)                                 Notwithstanding Section 5.5(a), each Company
item of income, gain, loss and deduction with respect to any property
contributed to the capital of the Company shall be allocated among the Members
in accordance with Section 704(c) of the Code so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its Book Value using the traditional method set
forth in Treasury Regulations Section 1.704-3(b).

 

(c)                                  If the Book Value of any Company asset is
adjusted pursuant to Section 5.1(b), including adjustments to the Book Value of
any Company asset in connection with the execution of this Agreement, subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for U.S. federal income tax purposes and its Book Value using the
traditional method set forth in Treasury Regulations Section 1.704-3(b).

 

27

--------------------------------------------------------------------------------



 

(d)                                 Allocations of tax credits, tax credit
recapture, and any items related thereto shall be allocated to the Members as
determined by the Manager, taking into account the principles of Treasury
Regulations Section 1.704-1(b)(4)(ii).

 

(e)                                  For purposes of determining a Member’s
share of the Company’s “excess nonrecourse liabilities” within the meaning of
Treasury Regulations Section 1.752-3(a)(3), each Member’s interest in income and
gain shall be determined pursuant to any proper method, as reasonably determined
by the Manager in compliance with Treasury Regulations Section 1.752-3(a)(3).

 

(f)                                   Allocations pursuant to this Section 5.5
are solely for purposes of U.S. federal, state and local income taxes and shall
not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, Distributions or other Company
items pursuant to any provision of this Agreement.

 

ARTICLE VI

 

MANAGEMENT

 

Section 6.1                                    Authority of Manager.

 

(a)                                 Except for situations in which the approval
of one or more Non-Manager Members is specifically required by this Agreement,
the Manager shall have full, exclusive and complete discretion to manage and
control the business and affairs of the Company, to make all decisions affecting
the business and affairs of the Company and to do, or cause to be done, any and
all acts at the expense of the Company, as it deems necessary or appropriate to
accomplish the purposes, conduct the business and direct the affairs of the
Company. The Manager shall have the power and authority to bind the Company. The
Manager may expressly delegate in writing to any other Person the power and
authority to bind the Company. No such delegation shall cause the Manager to
cease to be a Member or the Manager of the Company. The Manager shall be an
agent of the Company, and the actions of the Manager taken in such capacity and
in accordance with this Agreement shall bind the Company. The Manager shall at
all times be a Member. The Members hereby consent to the exercise by the
Manager, except as otherwise expressly provided for in this Agreement and
subject to the other provisions of this Agreement, of all such powers and rights
conferred on the Members by the Delaware Act with respect to the management and
control of the Company. Except as otherwise required by Law or as specifically
set forth in this Agreement, the Non-Manager Members shall not participate in
the control, management, direction or operation of the activities or affairs of
the Company and shall have no power to act for or bind the Company. For the
avoidance of doubt, no Non-Manager Member shall be agent of the Company solely
by virtue of being a Non-Manager Member, and no Non-Manager Member shall have
the authority to act for the Company solely by virtue of being a Non-Manager
Member. Any Non-Manager Member who takes any action or binds the Company in its
capacity as a Member in violation of this Section 6.1 shall be solely
responsible for any loss and expense incurred by the Company as a result of the
unauthorized action and shall indemnify and hold the Company harmless with
respect to the loss or expense. The transaction of any such business by or on
behalf of the Manager, in its capacity as such, shall not affect, impair or
eliminate the limitation on the liability of the Members under this Agreement.
For the

 

28

--------------------------------------------------------------------------------



 

avoidance of doubt, the vote or approval required under this Agreement for any
action taken by the Company shall govern and supersede any default voting
standard set forth in the Delaware Act, including, without limitation, any
default voting standard that requires unanimous consent of the Members.

 

(b)                                 The Manager on behalf of the Company may,
from time to time, employ and retain individuals as may be necessary or
appropriate for the conduct of the Company’s business, including employees,
agents and other Persons (any of whom may be a Member) and any of whom may be
designated as officers of the Company (each, an “Officer” and collectively, the
“Officers”), with such titles as and to the extent authorized by the Manager.
Officers need not be Members or residents of the State of Delaware. Each Officer
shall hold office until his or her successor shall be duly designated and shall
qualify or until his or her death or until he or she shall resign or shall have
been removed in the manner hereinafter provided. Such resignation shall be made
in writing and shall take effect at the time specified therein, or if no time is
specified, at the time of its receipt by the Manager. The acceptance of a
resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation. Any Officer may be removed as such, either with or
without cause at any time by the Manager. Any one Person may hold more than one
office. Subject to the other provisions in this Agreement, the salaries or other
compensation, if any, of the employees, agents or Officers of the Company shall
be fixed from time to time by the Manager. The employees, agents or Officers
shall have the responsibility to carry on the Company’s business and affairs on
a day-to-day basis and those other duties, authorities and responsibilities that
the Manager may, from time to time, delegate. The existing Officers of the
Company as of the Effective Time shall remain in their respective positions and
shall be deemed to have been appointed by the Manager.

 

(c)                                  The Manager shall have the power and
authority to effectuate the sale, lease, transfer, exchange or other disposition
of any, all or substantially all of the assets of the Company (including the
exercise or grant of any conversion, option, privilege or subscription right or
any other right available in connection with any assets at any time held by the
Company) or the merger, consolidation, reorganization, conversion or other
combination of the Company with or into another entity.

 

(d)                                 Only the Manager may commence a voluntary
case on behalf of, or an involuntary case against, the Company under a chapter
of Title 11 U.S.C. by the filing of a “petition” (as defined in 11 U.S.C.
101(42)) with the U.S. Bankruptcy Court. Any such petition filed by any other
Member, to the fullest extent permitted by applicable Law, shall be deemed an
unauthorized and bad faith filing and all parties to this Agreement shall use
their best efforts to cause such petition to be dismissed.

 

Section 6.2                                    Transactions Between Company and
Manager or Officers. The Manager may cause the Company to contract and deal with
the Manager, any Affiliate of the Manager, any director (or equivalent), officer
or employee of the Manager or any Officer, on such terms and for such
compensation as the Manager may determine. Persons retained, engaged or employed
by the Company may also be engaged, retained or employed by and act on behalf of
the Manager or any of its Affiliates.

 

29

--------------------------------------------------------------------------------



 

Section 6.3                                    Rights to Engage in Other
Business. Subject to Section 7.6, any director (or equivalent), officer,
employee or agent of the Manager or the Company may acquire, own, hold and
dispose of Units, for his or her individual account, and may exercise all rights
of a Member to the same extent and in the same manner as if he or she were not a
director (or equivalent), officer, employee or agent of the Manager or the
Company. Any such director (or equivalent), officer, employee or agent may be
interested as a director (or equivalent), officer, trustee, stockholder, owner,
partner, member, advisor or employee of, or otherwise have a direct or indirect
interest in, (a) any Person who may be engaged to render advice or services to
the Company, and may receive compensation from such Person as well as
compensation as a director (or equivalent), officer, employee or agent of, or
otherwise from, the Manager or the Company or (b) any Person to whom the Company
may be engaged to render advice or services, and may receive compensation from
such Person as well as compensation as a director (or equivalent), officer,
employee or agent of, or otherwise from, the Manager or the Company. Any
director (or equivalent), officer, employee or agent of the Manager or the
Company may buy or sell property or services from or to the Company. Subject to
Section 7.6, none of the foregoing positions, ownership interests or activities
shall be deemed to conflict with his or her duties and powers as a director (or
equivalent), officer, employee or agent of the Manager or the Company, as the
case may be. For the avoidance of doubt, this Section 6.3 is not intended to
supersede or modify the express terms of any written agreement between or among
any director (or equivalent), officer, employee or agent of the Manager or the
Company, on the one hand, and the Manager or the Company, on the other hand.

 

Section 6.4                                    Reimbursement for Expenses. The
Company shall be liable for, and shall reimburse the Manager on a monthly basis,
or such other basis as the Manager may determine, for all sums expended in
connection with the Company’s business, including (i) expenses relating to the
ownership of interests in and management and operation of, or for the benefit
of, the Company, (ii) compensation of officers and employees of the Manager, if
any, including payments under future compensation plans of the Manager and the
Company that may provide for stock units, or phantom stock, pursuant to which
employees of the Manager or the Company will receive payments based upon
dividends on or the value of Class A Shares, (iii) costs of indemnifying
directors, officers, employees or agents of the Manager (including advancement
of expenses), in their respective capacities as such, whether pursuant to the
Manager’s governing documents or otherwise, (iv) director fees and expenses,
(v) all costs and expenses of the Manager being a public company, including
costs of filings with the SEC, reports and other distributions to its
stockholders and (vi) all organizational and operational expenses reasonably
incurred by the Manager, including all payments, advances and other expenses in
connection with any indemnity or similar obligation of the Manager. Such
reimbursements shall be in addition to any reimbursement of the Manager as a
result of indemnification pursuant to Section 7.3. To the extent practicable,
expenses incurred by the Manager on behalf of or for the benefit of the Company
shall be billed directly to and paid by the Company and, if and to the extent
any reimbursements to the Manager or any of its Affiliates by the Company
pursuant to this Section 6.4 constitute gross income to such Person (as opposed
to the repayment of advances made by such Person on behalf of the Company), such
amounts shall be treated as “guaranteed payments” within the meaning of
Section 707(c) of the Code and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts. If at any time the Manager
is different from SDC Inc., SDC Inc. shall be entitled, so long as there are
Common Units outstanding that may be Redeemed pursuant to Article XI, to be
reimbursed by the Company in the same manner

 

30

--------------------------------------------------------------------------------



 

as the Manager pursuant to this Section 6.4. For the avoidance of doubt,
distributions made under this Section 6.4 may not be used to pay dividends or
distributions on equity securities of SDC Inc.

 

Section 6.5                                    Limitation of Liability.

 

(a)                                 Neither the Manger nor any manager, member,
director, officer, employee, agent or representative of the Manager or the
Company shall be liable to the Company or any Member for money damages by reason
of their service as such. Subject to its obligations and duties as the Manager
set forth in the Agreement and applicable Law, the Manager may exercise any of
the powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its employees or agents, and
shall not be responsible to the Company or any Member for any misconduct or
negligence on the part of any such employee or agent. The Manger and the
managers, members, directors, officers, employees, agent and representatives of
the Manager and the Company shall be entitled to rely upon the advice of legal
counsel, independent public accountants and other experts, including financial
advisors, and any act of or failure to act by the Manger or any manager, member,
director, officer, employee, agent or representative of the Manager or the
Company, as the case may be, in good faith reliance on such advice shall in no
event subject the Manager any manager, member, director, officer, employee,
agent or representative of the Manager or the Company, as the case may be, to
liability to the Company or any Member.

 

(b)                                 Whenever in this Agreement or any other
agreement contemplated herein, the Manager is permitted or required to take any
action or to make a decision in its “sole discretion” or “discretion,” with
“complete discretion” or under a grant of similar authority or latitude, the
Manager shall be entitled to consider such interests and factors as it desires,
including its own interests, and shall, to the fullest extent permitted by
applicable Law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or other Members.

 

(c)                                  Whenever in this Agreement the Manager is
permitted or required to take any action or to make a decision in its “good
faith” or under another express standard, (i) the Manager shall act under such
express standard and, to the extent permitted by applicable Law, shall not be
subject to any other or different standards, (ii) any resolution, action or
terms so made, taken or provided by the Manager shall be presumed to have been
made, taken or provided in accordance with the standard set forth in this
Section 6.5(c) and (iii) notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or any other agreement contemplated herein or impose liability
upon the Manager or any of the Manager’s Affiliates.

 

Section 6.6                                    Outside Activities of the
Manager. The Manager shall not, directly or indirectly, enter into or conduct
any business or operations, other than in connection with (a) the ownership,
acquisition and disposition of Units, (b) the management of the business and
affairs of the Company and its Subsidiaries, (c) the operation of the Manager as
a reporting company with a class (or classes) of securities registered under
Section 12 of the Exchange Act and listed on a national securities exchange (as
defined in the Exchange Act), (d) the offering, sale,

 

31

--------------------------------------------------------------------------------



 

syndication, private placement or public offering of stock, bonds, securities or
other interests, (e) financing or refinancing of any type related to the
Company, its Subsidiaries or their assets or activities, and (f) such activities
as are incidental to the foregoing; provided, however, that except as otherwise
provided herein, the net proceeds of any financing raised by the Manager
pursuant to the preceding clauses (d) and (e) shall be made available to the
Company, whether as Capital Contributions, loans or otherwise, as appropriate,
and, provided, further, that the Manager may, in its sole and absolute
discretion, from time to time hold or acquire assets in its own name or
otherwise other than through the Company and its Subsidiaries so long as the
Manager takes commercially reasonable measures to ensure that the economic
benefits and burdens of such assets are otherwise vested in the Company or its
Subsidiaries, through assignment, loan or otherwise or, if it is not
commercially reasonable to vest such economic interests in the Company or any of
its Subsidiaries, the Members shall negotiate in good faith to amend this
Agreement to reflect such activities and the direct ownership of assets by the
Manager. Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

 

ARTICLE VII

 

RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 7.1                                    Limitation of Liability and
Duties of Members and Officers.

 

(a)                                 Except as otherwise expressly provided in
this Agreement or in the Delaware Act, no current or former Member (including a
current or former Manager) or any current or former Officer shall be obligated
personally for any debt, obligation or liability solely by reason of being a
Member or, with respect to the Manager, acting as the Manager of the Company,
or, with respect to an Officer, acting in his or her capacity as an Officer.
Notwithstanding anything contained herein to the contrary, the failure of the
Company to observe any formalities or requirements relating to the exercise of
its powers or management of its business and affairs under this Agreement or the
Delaware Act shall not be grounds for imposing personal liability on the Manager
for liabilities of the Company.

 

(b)                                 Notwithstanding any other provision of this
Agreement (subject to Section 6.5 with respect to the Manager), to the extent
that, at Law or in equity, any Member (including the Manager), any Affiliate of
a Member or any manager, managing member, general partner, director (or
equivalent), officer, employee, agent, fiduciary or trustee of any Member or of
any Affiliate of a Member) has duties (including fiduciary duties) to the
Company, to another Member, to any Person who acquires an interest in one or
more Units or to any other Person bound by this Agreement, all such duties
(including fiduciary duties) are hereby limited solely to those expressly set
forth in this Agreement, to the fullest extent permitted by Law. The limitation
of duties (including fiduciary duties) to the Company, each of the Members, each
other Person who acquires an interest in one or more Units and each other Person
bound by this Agreement as expressly set forth herein, if any, are approved by
the Company, each of the Members, each other Person who acquires an interest in
one or more Units and each other Person bound by this Agreement.

 

32

--------------------------------------------------------------------------------



 

Section 7.2                                    No Right of Partition. No
Non-Manager Member shall have the right to seek or obtain partition by court
decree or operation of Law of any Company property, or the right to own or use
particular or individual assets of the Company.

 

Section 7.3                                    Indemnification.

 

(a)                                 The Company hereby agrees to indemnify and
hold harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, whether or not by or in the right of the Company, in which any
Indemnified Person may be involved, or is threatened to be involved, as a party
or otherwise, in connection with any act or omission performed, or omitted to be
performed, by such Indemnified Person by reason of the fact that such Person is
or was a Member (including the Manager), is or was serving as a Partnership
Representative or an officer or director (or equivalent) of the Manager or the
Company, or is or was an officer or director (or equivalent) of the Manager or
the Company serving at the request of the Manager or Company as an officer or
director (or equivalent) of another corporation, partnership, joint venture,
limited liability company, trust or other entity or which or which relates to or
arises out of the Company or its property, business or affairs; provided,
however, that no Person shall be indemnified and held harmless under this
Section 7.3(a) in respect of a matter if (i) there has been a final and
non-appealable judgment entered by a court or arbitration panel of competent
jurisdiction determining that, in respect of the matter, the Indemnified Person
engaged in fraud, willful misconduct, bad faith or gross negligence or (ii) such
matter was initiated by such Indemnified Person unless such matter was
(1) initiated to enforce such Indemnified Person’s rights to indemnification
under this Agreement or (2) authorized or consented to by the Manager. Expenses,
including attorneys’ fees, incurred by any such Indemnified Person in defending
a proceeding shall be paid by the Company in advance of the final disposition of
such proceeding, including any appeal therefrom, upon receipt of an undertaking
by or on behalf of such Indemnified Person to repay such amount if it shall
ultimately be determined that such Indemnified Person is not entitled to be
indemnified by the Company.

 

(b)                                 The right to indemnification and the
advancement of expenses conferred in this Section 7.3 shall be in addition to
any other right which any Person may have or hereafter acquire under any
insurance, statute, agreement, bylaw, action by the Manager or otherwise, and
shall continue as to an Indemnified Person who has ceased to serve in such
capacity and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnified Person.

 

(c)                                  The Company may, but shall not be required
to, maintain directors’ and officers’ liability insurance, or substantially
equivalent insurance, at its expense, to protect any Person against any expense,
liability or loss, including any expense, liability or loss described in

 

33

--------------------------------------------------------------------------------



 

Section 7.3(a) and whether or not the Company would have the power to indemnify
such Indemnified Person against such expense, liability or loss under the
provisions of this Section 7.3.

 

(d)                                 Any indemnification pursuant to this
Section 7.3 shall be made only out of the assets of the Company and its
Subsidiaries, it being agreed that the Members shall not be directly liable for
such indemnification and shall have no obligation to contribute or loan any
monies or property to the Company to enable it to effectuate such
indemnification.

 

(e)                                  An Indemnified Person shall not be denied
indemnification in whole or in part under this Section 7.3 solely because the
Indemnified Person had an interest in the transaction with respect to which the
indemnification applies.

 

(f)                                   The Company shall have the power, with the
approval of the Manager, to provide indemnification and advancement of expenses
to any Person who is not an Indemnified Person.

 

(g)                                  The Company shall have the power, with the
approval of the Manager, to enter into an agreement providing for the obligation
of the Company to indemnify and advance expenses to any Person.

 

(h)                                 If this Section 7.3 or any portion hereof
shall be invalidated on any ground by any court or arbitration panel of
competent jurisdiction, then the Company shall nevertheless indemnify and hold
each Indemnified Person harmless pursuant to this Section 7.3 to the fullest
extent permitted by any applicable portion of this Section 7.3 that shall not
have been invalidated and to the fullest extent permitted by applicable Law.

 

(i)                                     The provisions of this Section 7.3 shall
be applicable to all claims, demands, actions, suits or proceedings made or
commenced after the adoption thereof whether arising from acts or omissions to
act occurring before or after its adoption.

 

(j)                                    No amendment or other modification of any
subsection of this Section 7.3, nor the inclusion of any provision inconsistent
with this Section 7.3 shall adversely affect any right or protection of any
Indemnified Person established pursuant to this Section 7.3 existing at the time
of such amendment or other modification or inclusion of an inconsistent
provision, including without limitation by eliminating or reducing the effect of
this Section 7.3, for or in respect of any act, omission or other matter
occurring, or any action or proceeding accruing or arising (or that, but for
this Section 7.3, would accrue or arise), prior to such amendment or other
modification or inclusion of an inconsistent provision.

 

Section 7.4                                    Members’ Right to Act. For
matters that require the approval of the Members, the Members shall act through
meetings and written consents as described in paragraphs (a) and (b) below:

 

(a)                                 Except as otherwise expressly provided by
this Agreement, acts by Consent of the Members, voting together as a single
class, shall be the acts of the Members. Any Member entitled to vote at a
meeting of Members or to express consent or dissent to Company action in a
written transmission without a meeting may authorize another Person or Persons
to

 

34

--------------------------------------------------------------------------------



 

act for it by proxy in accordance with the Delaware Act. Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall
provide to the contrary, a majority of such Persons shall have and may exercise
all the powers of voting or giving consents thereby conferred, or, if a majority
do not agree on any particular issue, the Company shall not be required to
recognize such proxy with respect to such issue if such proxy does not specify
how the votes that are the subject of such proxy are to be voted with respect to
such issue.

 

(b)                                 The actions by the Members permitted
hereunder may be taken at a meeting called by the Manager or by a Majority in
Interest of the Members on at least forty-eight (48) hours’ prior written notice
to the other Members entitled to vote, which notice shall state the purpose or
purposes for which such meeting is being called. The actions taken by the
Members entitled to vote or consent at any meeting (as opposed to by written
consent), however called and noticed, shall be as valid as though taken at a
meeting duly held after regular call and notice if (but not until), either
before, at or after the meeting, the Members entitled to vote or consent as to
whom it was improperly held execute a written waiver of notice or a consent to
the holding of such meeting or an approval of the minutes thereof. The actions
by the Members entitled to vote or consent may be taken by vote of the Members
entitled to vote or consent at a meeting or by written consent, so long as such
consent is signed by Members having not less than the minimum Percentage
Interest that would be necessary to authorize or take such action at a meeting
at which all Members entitled to vote thereon were present and voted. Prompt
notice of the action so taken, which shall state the purpose or purposes for
which such consent is required and may be delivered via email, without a meeting
shall be given to those Members entitled to vote or consent who have not
consented in writing; provided, however, that the failure to give any such
notice shall not affect the validity of the action taken by such written
consent. Any action taken pursuant to such written consent of the Members shall
have the same force and effect as if taken by the Members at a meeting thereof.

 

Notwithstanding the foregoing, no Non-Manager Member shall have any right to
approve any matter or action taken by the Company except those matters for which
approval or consent of the Members (or such Member) is expressly provided for in
this Agreement.

 

Section 7.5                                    Inspection Rights. The Company
shall permit each Member and each of its designated representatives to (a) visit
and inspect any of the properties of the Company and its Subsidiaries, all at
reasonable times and upon reasonable notice, (b) examine the business and
financial records of the Company or any of its Subsidiaries and make copies
thereof or extracts therefrom, and (c) consult with the Manager, and the
managers, officers, employees and independent accountants of the Company or any
of its Subsidiaries concerning the affairs, finances and accounts of the Company
or any of its Subsidiaries.

 

Section 7.6                                    Restrictive Covenants.

 

(a)                                 Except as otherwise provided herein or as
otherwise consented to in writing by the Company, each Non-Manager Member and
each owner of any such Non-Manager Member agrees that, so long as such
Non-Manager Member remains a Member of the Company and for a period of two
(2) years immediately following the date on which such Non-Manager Member ceases
to be a Member, such Non-Manager Member and such Non-Manager Member’s

 

35

--------------------------------------------------------------------------------



 

Affiliates (including, for the avoidance of doubt, any portfolio company
controlled by any such Non-Manager Member or its Affiliates) shall not, directly
or indirectly:

 

(i)                                     Solicit or attempt to entice away the
employment of any Company Employee or other service provider of the Company or
any of its Affiliates, or any licensed professional or professional entity for
which the Company or any of its Affiliates provide services (each, an
“Associated PC”), other than help wanted advertisements or recruitment efforts
by any recruitment agency that are not specifically targeted at employees or
contract workers of the Company, any of its Affiliates or any Associated PC, nor
hire any such employee or individual who was an employee or contract worker of
the Company, any of its Affiliates or any Associated PC at any time during the
prior twelve (12) months, other than any individual who responds to such general
solicitation or who has been terminated by the Company, any of its Affiliates or
any Associated PC;

 

(ii)                                  Solicit any Person who is a customer,
client or patient of the Company, any of its Affiliates or any Associated PC to
cease doing business with the Company, any of its Affiliates or any Associated
PC, or with respect to the provision services by a Competing Business;

 

(iii)                               Unless such interference is required by
applicable Law, interfere with any business relationship between the Company,
any of its Affiliates or any Associated PC, on the one hand, and any of their
respective customers, clients, patients, vendors, suppliers or other Persons
having a business relationship therewith, on the other hand.

 

(iv)                              Make, publish or communicate to any Person or
in any public forum any defamatory or disparaging remarks, comments or
statements concerning the Company, any of its Affiliates, any Associated PC or
any of their businesses; provided, that this Section 7.6(a)(iv) does not, in any
way, restrict or impede any Member from exercising protected rights to the
extent that such rights cannot be waived by agreement or from responding
truthfully and in good faith upon demand pursuant to any investigation or
inquiry by a governmental authority or as required by applicable Law, subpoena,
court order or other compulsory legal process, or in enforcing or defending such
Member’s rights. Notwithstanding the foregoing, in no event does the Company,
any of its Affiliates, any Associated PC or any of their respective businesses
waive any claims or causes of action it may have under applicable Law in
connection with the making of such disparaging or defamatory statements by any
Member;

 

(v)                                 Engage in (whether as an owner, proprietor,
general or limited partner, member, principal, officer, employee, consultant,
director, investor, agent or otherwise), or be employed or contracted by, any
Competing Business in any state in which the Company does or intends to conduct
business (whether or not compensated for such services); provided, that the
restriction in this Section 7.6(a)(v) shall not apply to any Member’s passive
ownership of (1) any interests in any exchange traded fund or mutual fund or
(2) less than five percent (5%) of the securities in any publicly traded company
or lending money to any such publicly traded company; nor

 

36

--------------------------------------------------------------------------------



 

(vi)                              Except on behalf of the Company, use or
operate any enterprise under the name “SmileDirectClub,” “SDC Financial” or any
variants thereof;

 

provided, that nothing in this Section 7.6 shall, except as hereinafter set
forth, restrict any portfolio company that the Pre-IPO Members or their
respective Affiliates does not control (each, a “Portfolio Company”) from
engaging in any activity, including a Competing Business; provided, further,
that the Pre-IPO Members shall not (x) provide any of their respective Portfolio
Companies with any Confidential Information, (y) cause any of their respective
Portfolio Companies to breach any of the provisions of this Section 7.6, or
(z) in the event it has notice of and the power or authority to prevent a
Portfolio Company from engaging in such action, fail to prevent a Portfolio
Company from taking any of the actions set forth in this Section 7.6(a).

 

(b)                                 Each Non-Manager Member, subject to this
Section 7.6, hereby expressly acknowledges and agrees that the geographic
boundaries, scope of prohibited activities, and time duration set forth in this
Section 7.6, as applicable to such Person, are reasonable and are no broader
than are necessary to protect the legitimate business interests of the Company.
Each Non-Manager Member acknowledges that its obligations under this Section 7.6
are reasonable in the context of the nature of the Company Business and the
competitive injuries likely to be sustained by the Company if any Non-Manager
Member were to violate such obligations. Each Non-Manager Member further
acknowledges that this Agreement is made in consideration of, and is adequately
supported by the agreement of the Company to perform its obligations under this
Agreement and by other consideration, which each Non-Manager Member acknowledges
constitutes good, valuable and sufficient consideration.

 

(c)                                  If any provision or clause of this
Section 7.6 is found to be in conflict with a mandatory provision of applicable
Law, each Non-Manager Member agrees the conflicting provision shall be modified
to conform. Each Non-Manager Member covenants and agrees that should any
provision of this Section 7.6, under any circumstances, foreseen or unforeseen,
including term periods and geographic areas, be deemed too broad for the
intended purposes, such provision shall, nevertheless, be valid and enforceable
to the extent allowed by applicable Law and such provision shall be construed by
limiting and reducing it so as to be enforceable to the extent compatible with
the applicable Law.

 

ARTICLE VIII

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

 

Section 8.1                                    Records and Accounting. The
Company shall keep, or cause to be kept, the books of account of the business in
conformity with GAAP, together with all other appropriate books and records with
respect to the Company’s business, including all books and records necessary to
provide any information, lists and copies of documents required pursuant to
applicable Law. All matters concerning (a) the determination of the relative
amount of allocations and Distributions among the Members pursuant to Articles
III and IV and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Manager,

 

37

--------------------------------------------------------------------------------



 

whose determination shall be final and conclusive as to all of the Members
absent manifest clerical error.

 

Section 8.2                                    Fiscal Year. The Fiscal Year of
the Company shall end on December 31 of each year or such other date as may be
established by the Manager.

 

ARTICLE IX

 

TAX MATTERS

 

Section 9.1                                    Preparation of Tax Returns. The
Manager shall arrange for the preparation and timely filing of all returns with
respect to the Company’s income, gains, deductions, losses and other items
required of the Company for federal and state income tax purposes and shall use
all reasonable effort to furnish, within one hundred and eighty (180) days of
the close of each Taxable Year, the tax information reasonably required by the
Members and for federal and state income tax and any other tax reporting
purposes. The Members shall promptly provide the Manager with such information
relating to any assets contributed to the Company (excluding cash), including
tax basis and other relevant information, as may be reasonably requested by the
Manager from time to time.

 

Section 9.2                                    Taxable Year. The Taxable Year of
the Company shall be the Fiscal Year set forth in Section 8.2, unless otherwise
required by Section 706 of the Code.

 

Section 9.3                                    Tax Elections. The Manager shall
file (or cause to be filed) an election pursuant to Section 754 of the Code for
the Company for its first Fiscal Year and shall maintain and keep such election
in effect at all times. Except as otherwise provided herein, the Manager shall
determine whether to make any available election pursuant to the Code
(excluding, for the avoidance of doubt, the election under Section 754 of the
Code). The Manager shall have the right to seek to revoke any such election
(excluding, for the avoidance of doubt, any election under Section 754 of the
Code).

 

Section 9.4                                    Partnership Representative.

 

(a)                                 The Manager is hereby designated to serve as
the “tax matters partner” under Section 6231(a)(7) of the Code (as in effect
prior to repeal of such section pursuant to the Bipartisan Budget Act, Pub.L.
144-74 (2015)) and the “partnership representative” with respect to the Company,
as provided in Section 6223(a) of the Partnership Audit Procedures (in such
capacities, the “Partnership Representative”) to oversee or handle matters
relating to the taxation of the Company. For each Taxable Year in which the
Partnership Representative is an entity, the Company shall appoint the
“designated individual” identified by the Partnership Representative to act on
behalf of the Partnership Representative (the “Designated Individual”) in
accordance with the applicable Treasury Regulations. Each Member expressly
consents to such designations and agrees that it will execute, acknowledge,
deliver, file and record at the appropriate public offices such documents as may
be necessary or appropriate to evidence such consent.

 

(b)                                 The Partnership Representative shall have
the sole authority to act on behalf of the Company in connection with and make
all relevant decisions regarding application

 

38

--------------------------------------------------------------------------------



 

of the Partnership Audit Procedures, including, but not limited to, any
elections under the Partnership Audit Procedures or any decisions to settle,
compromise, challenge, litigate or otherwise alter the defense of any proceeding
before the Internal Revenue Service.

 

(c)                                  The Members agree to cooperate in good
faith to timely provide information requested by the Partnership Representative
as needed to comply with the Partnership Audit Procedures, including without
limitation to make any elections available to the Company under the Partnership
Audit Procedures. Each Member agrees that, upon request of the Company, such
Member shall take such actions as may be necessary or desirable (as determined
by the Partnership Representative) to (i) allow the Company to comply with the
provisions of Section 6226 of the Partnership Audit Procedures so that any
“partnership adjustments” (as defined in Section 6241(2) of the Partnership
Audit Procedures) are taken into account by the Members and former Members
rather than the Company; (ii) use the provisions of Section 6225(c) of the
Partnership Audit Procedures including, but not limited to, filing amended tax
returns with respect to any “reviewed year” (within the meaning of
Section 6225(d)(1) of the Partnership Audit Procedures) or using the alternative
procedure to filing amended returns to reduce the amount of any partnership
adjustment otherwise required to be taken into account by the Company; or
(iii) otherwise allow the Company and its Members to address and respond to any
matters arising under the Partnership Audit Procedures.

 

(d)                                 The Partnership Representative shall keep
the Non-Manager Members informed, from time to time, as to the status of any
audit of the Company. The Partnership Representative shall provide to the
Non-Manager Members reasonable opportunity to provide information and other
input to the Company and its advisors concerning the conduct of any such portion
of any audit of the Company the outcome of which is reasonably expected to
materially affect the Non-Manager Members’ rights and obligations under the Tax
Receivable Agreement (as such term is defined therein).

 

(e)                                  Notwithstanding other provisions of this
Agreement to the contrary, if any partnership adjustment is determined with
respect to the Company, the Partnership Representative may cause the Company to
elect pursuant to Section 6226 of the Partnership Audit Procedures to have such
adjustment passed through to the Members for the year to which the adjustment
relates (i.e., the “reviewed year” within the meaning of Section 6225(d)(1) of
the Partnership Audit Procedures). In the event that the Partnership
Representative has not caused the Company to so elect pursuant to Section 6226
of the Partnership Audit Procedures, then any “imputed underpayment” (as
determined in accordance with Section 6225 of the Partnership Audit Procedures)
or partnership adjustment that does not give rise to an imputed underpayment
shall be apportioned among the Members of the Company for the Taxable Year in
which the adjustment is finalized in such manner as may be necessary (as
determined by the Partnership Representative in good faith) so that, to the
maximum extent possible, the tax and economic consequences of the imputed
underpayment or other partnership adjustment and any associated interest and
penalties (any such amount, an “Imputed Underpayment Amount”) are borne by the
Members based upon their Percentage Interests in the Company for the reviewed
year. Imputed Underpayment Amounts also shall include any imputed underpayment
within the meaning of Section 6225 of the Partnership Audit Procedures paid (or
payable) by any entity treated as a partnership for U.S. federal income tax
purposes in which the Company holds (or has held) a direct or indirect interest
other than through entities treated as corporations for U.S.

 

39

--------------------------------------------------------------------------------



 

federal income tax purposes to the extent that the Company bears the economic
burden of such amounts, whether by Law or contract.

 

(f)                                   Each Member agrees to indemnify and hold
harmless the Company from and against any liability with respect to such
Member’s share of any tax deficiency paid or payable by the Company that is
allocable to the Member as determined in accordance with the second sentence of
Section 9.4(e) with respect to an audited or reviewed taxable year for which
such Member was a partner in the Company. Any obligation of a Member pursuant to
this Section 9.4(f) shall be implemented through adjustments to distributions
otherwise payable to such Member as determined in accordance with Section 4.1;
provided, however, that, at the written request of the Partnership
Representative, each Member or former Member may be required to contribute to
the Company such Member’s Imputed Underpayment Amount imposed on and paid by the
Company; provided, further, that if a Member or former Member individually
directly pays, pursuant to the Partnership Audit Procedures, any such Imputed
Underpayment Amount, then such payment shall reduce any offset to distribution
or required capital contribution of such Member or former Member. Any amount
withheld from distributions pursuant to this Section 9.4(f) shall be treated as
an amount distributed to such Member or former Member for all purposes under
this Agreement.

 

(g)                                  All expenses incurred by the Partnership
Representative or Designated Individual in connection with its duties as
partnership representative or designated individual, as applicable, shall be
expenses of the Company (including, for the avoidance of doubt, any costs and
expenses incurred in connection with any claims asserted against the Partnership
Representative or Designated Individual, as applicable, except to the extent the
Partnership Representative or Designated Individual is determined to have
performed its duties in the manner described in the final sentence of this
Section 9.4(g)), and the Company shall reimburse and indemnify the Partnership
Representative or Designated Individual, as applicable, for all such expenses
and costs. Nothing herein shall be construed to restrict the Partnership
Representative or Designated Individual from engaging lawyers, accountants, tax
advisers, or other professional advisers or experts to assist the Partnership
Representative or Designated Individual in discharging its duties hereunder.
Neither the Partnership Representative nor Designated Individual shall be liable
to the Company, any Member or any Affiliate thereof for any costs or losses to
any persons, any diminution in value or any liability whatsoever arising as a
result of the performance of its duties pursuant to this Section 9.4 absent
(i) willful breach of any provision of this Section 9.4 or (ii) bad faith,
fraud, gross negligence or willful misconduct on the part of the Partnership
Representative or Designated Individual, as applicable.

 

Section 9.5                                    Withholding. Each Member hereby
authorizes the Company to withhold from or pay on behalf of or with respect to
such Member any amount of U.S. federal, state, local or foreign taxes that the
Manager determines that the Company is required to withhold or pay with respect
to any amount distributable or allocable to such Member pursuant to this
Agreement, including any taxes required to be withheld or paid by the Company
pursuant to Section 1441, Section 1442, Section 1445 or Section 1446 of the
Code. Any amount paid on behalf of or with respect to a Member shall constitute
a loan by the Company to such Member, with interest assessed at a rate equal to
the Applicable Federal Short-Term Rate as published monthly by the Internal
Revenue Service plus two percent (2%), compounded annually, which loan shall be
repaid by such Member within fifteen (15) days after notice from the Manager
that

 

40

--------------------------------------------------------------------------------



 

such payment must be made unless (i) the Company withholds such payment from a
distribution that would otherwise be made to the Member or (ii) the Manager
determines that such payment may be satisfied out of the cash of the Company
that would, but for such payment, be distributed to the Member. Each Member
hereby unconditionally and irrevocably grants to the Company a security interest
in such Member’s Units to secure such Member’s obligation to pay to the Company
any amounts required to be paid pursuant to this Section 9.5. In the event that
a Member fails to pay any amounts owed to the Company pursuant to this
Section 9.5 when due, such amounts shall bear interest at the base rate on
corporate loans at large U.S. money center commercial banks, as published from
time to time in the Wall Street Journal, plus four (4) percentage points (but
not higher than the maximum lawful rate) from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full. Each Member
shall take such actions as the Company or the Manager shall request in order to
perfect or enforce the security interest created hereunder.

 

Section 9.6                                    Organizational Expenses. The
Manager may cause the Company to elect to deduct expenses, if any, incurred by
it in organizing the Company ratably over a one hundred eighty (180)-month
period as provided in Section 709 of the Code.

 

Section 9.7                                    Survival. The obligations set
forth in this Article IX shall survive the termination of any Member’s interest
in the Company, the termination of this Agreement and/or the termination,
dissolution, liquidation or winding up of the Company, and shall remain binding
on each Member for the period of time necessary to resolve with the Internal
Revenue Service (or any other applicable taxing authority) all income tax
matters relating to the Company and for Members to satisfy their indemnification
obligations, if any, pursuant to this Article IX.

 

ARTICLE X

 

TRANSFERS; WITHDRAWALS

 

Section 10.1                             Transfer.

 

(a)                                 No part of the interest of a Member shall be
subject to the claims of any creditor, to any spouse for alimony or support, or
to legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement.

 

(b)                                 No Unit shall be Transferred, in whole or in
part, except in accordance with the terms and conditions set forth in this
Article X. Any Transfer or purported Transfer of one or more Units not made in
accordance with this Article X shall be null and void ab initio.

 

(c)                                  No Transfer of any Unit may be made to a
lender to the Company or any Person who is related (within the meaning of
Treasury Regulations Section 1.752-4(b)) to any lender to the Company whose loan
constitutes a nonrecourse liability (within the meaning of Treasury Regulations
Section 1.752-1(a)(2)), without the consent of the Manager; provided, that as a
condition to such consent, the lender will be required to enter into an
arrangement with the Company and SDC Inc. to redeem or exchange for the Class A
Shares Amount any Units in which a security interest is held by such lender
immediately before the time at which such lender

 

41

--------------------------------------------------------------------------------



 

would be deemed to be a member in the Company for purposes of allocating
liabilities to such lender under Section 752 of the Code.

 

Section 10.2                             Transfer of Manager’s Units.

 

(a)                                 Except as provided in Section 10.2(b), and
subject to the rights of any Holder set forth in a Unit Designation, the Manager
may not Transfer any of its Units without the Consent of the Members.

 

(b)                                 Subject to compliance with the other
provisions of this Article X, the Manager may Transfer all of its Units at any
time to any Person that is, at the time of such Transfer, a direct or indirect
wholly owned Subsidiary of the Manager without the consent of any Member, and
may designate the transferee to become the new Manager under Article XII.

 

(c)                                  The Manager may not voluntarily withdraw as
a Member of the Company, except in connection with a Transfer all of the
Manager’s Units permitted in this Article X and the admission of the Transferee
as a successor Manager of the Company pursuant to the Delaware Act and this
Agreement.

 

(d)                                 It is a condition to any Transfer of all of
the Manager’s Units otherwise permitted hereunder that (i) coincident or prior
to such Transfer, the transferee is admitted as the Manager pursuant to the
Delaware Act and this Agreement; (ii) the transferee assumes by operation of Law
or express agreement all of the obligations of the transferor Manager under this
Agreement with respect to such Transferred Units; and (iii) the transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement applicable to the Manager and the admission of such
transferee as the Manager.

 

Section 10.3                             Non-Manager Members’ Rights to
Transfer.

 

(a)                                 General. Except as provided below, no Holder
may Transfer any Unit without the consent of the Manager. Notwithstanding the
foregoing, any Holder may, at any time, without the consent of the Manager,
Transfer all or any portion of its Units pursuant to a Permitted Transfer
(including, in the case of a Holder that is a Permitted Lender Transferee, any
Transfer of Units to a Third-Party Pledge Transferee). Any Transfer by a Holder
is subject to Section 10.4 and to satisfaction of the following conditions:

 

(i)                                     Qualified Transferee. Any Transfer of
any Units shall be made only to a single Qualified Transferee; provided,
however, that for such purposes, all Qualified Transferees that are Affiliates,
or that comprise investment accounts or funds managed by a single Qualified
Transferee and its Affiliates, shall be considered together to be a single
Qualified Transferee; provided, further, that each Transfer meeting the minimum
Transfer restriction set forth in Section 10.3(a)(iii) may be to a separate
Qualified Transferee.

 

(ii)                                  Opinion of Counsel. The transferor shall
deliver or cause to be delivered to the Manager an opinion of legal counsel
reasonably satisfactory to the Manager to the effect that the proposed Transfer
may be effected without registration

 

42

--------------------------------------------------------------------------------



 

under the Securities Act and will not otherwise violate the registration
provisions of the Securities Act and the regulations promulgated thereunder or
violate any state securities laws or regulations applicable to the Company or
the Units Transferred; provided, however, that the Manager may waive this
condition upon the request of the transferor. If the Manager determines, based
on the advice of counsel, that such Transfer would create a material risk of
requiring the filing of a registration statement under the Securities Act or
otherwise violating any federal or state securities laws or regulations
applicable to the Company or the Units, the Manager may prohibit any Transfer
otherwise permitted under this Section 10.3.

 

(iii)                               Minimum Transfer Restriction. Any transferor
must Transfer not less than the lesser of (i) ten thousand (10,000) Units (as
adjusted for any unit split, unit distribution, reverse unit split,
reclassification or similar event, in each case with such adjustment being
determined by the Manager) or (ii) all of the remaining Units owned by such
transferor; provided, however, that for purposes of determining compliance with
the foregoing restriction, all Units owned by Affiliates of a Holder shall be
considered to be owned by such Holder.

 

(iv)                              No Further Transfers. The transferee shall not
be permitted to effect any further Transfer of the Units, other than to SDC Inc.
or the Company.

 

(v)                                 Exception for Permitted Transfers. The
conditions of Section 10.3(a)(ii) and 10.3(a)(iv) shall not apply in the case of
a Permitted Transfer.

 

It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is effected during or after any applicable Lock-Up Period) that
the transferee assumes by operation of Law or express agreement all of the
obligations of the transferor Member under this Agreement with respect to such
Transferred Units, and no such Transfer (other than pursuant to a statutory
merger or consolidation wherein all obligations and liabilities of the
transferor are assumed by a successor corporation by operation of Law) shall
relieve the transferor of its obligations under this Agreement without the
approval of the Manager. Any transferee, whether or not admitted as a
Substituted Member, shall take subject to the obligations of the transferor
hereunder. Unless admitted as a Substituted Member, no transferee, whether by a
voluntary Transfer, by operation of Law or otherwise, shall have any rights
hereunder, other than the rights of an Assignee as provided in Section 10.5.

 

(b)                                 Incapacity. If a Member is Incapacitated,
the executor, administrator, trustee, committee, guardian, conservator or
receiver of such Member’s estate shall have all the rights of a Member, but not
more rights than those enjoyed by other Members, for the purpose of settling or
managing the estate, and such power as the Incapacitated Member possessed to
Transfer all or any part of its interest in the Company. The Incapacity of a
Member, in and of itself, shall not dissolve or terminate the Company.

 

Section 10.4                             Substituted Members.

 

(a)                                 No Member shall have the right to substitute
a transferee other than a Permitted Transferee as a Member in its place. A
transferee of the interest of a Member may be

 

43

--------------------------------------------------------------------------------



 

admitted as a Substituted Member only with the consent of the Manager; provided,
however, that a Permitted Transferee shall be admitted as a Substituted Member
pursuant to a Permitted Transfer without the consent of the Manager, subject to
compliance with the last sentence of this Section 10.4. The failure or refusal
by the Manager to permit a transferee of any such interests to become a
Substituted Member shall not give rise to any cause of action against the
Company or the Manager. Subject to the foregoing, an Assignee shall not be
admitted as a Substituted Member until and unless it furnishes to the Manager
(i) an executed Joinder to this Agreement, (ii) Consent by Spouse (if
applicable), and (iii) such other documents and instruments as the Manager may
require to effect such Assignee’s admission as a Substituted Member.

 

(b)                                 Concurrently with, and as evidence of, the
admission of a Substituted Member, the Manager shall amend the Register and the
books and records of the Company to reflect the name, address and number of
Units of such Substituted Member and to eliminate or adjust, if necessary, the
name, address and number of Units of the predecessor of such Substituted Member.

 

(c)                                  A transferee who has been admitted as a
Substituted Member in accordance with this Article X shall have all the rights
and powers and be subject to all the restrictions and liabilities of a Member
under this Agreement.

 

Section 10.5                             Assignees. If the Manager’s consent is
required for the admission of any transferee under Section 10.3 as a Substituted
Member, as described in Section 10.4, and the Manager withholds such consent,
such transferee shall be considered an Assignee for purposes of this Agreement.
An Assignee shall be entitled to all the rights of an assignee of a limited
liability company interest under the Delaware Act, including the right to
receive distributions from the Company and the share of Net Profits, Net Losses
and other items of income, gain, loss, deduction and credit of the Company
attributable to the Units assigned to such transferee and the rights to Transfer
the Units provided in this Article X, but shall not be deemed to be a Holder for
any other purpose under this Agreement (other than as expressly provided in
Section 11.1 with respect to a Qualifying Party that becomes a Tendering Party),
and shall not be entitled to effect a consent or vote with respect to such Units
on any matter presented to the Members for approval (such right to consent or
vote, to the extent provided in this Agreement or under the Delaware Act, fully
remaining with the transferor Member). In the event that any such transferee
desires to make a further assignment of any such Units, such transferee shall be
subject to all the provisions of this Article X to the same extent and in the
same manner as any Member desiring to make an assignment of Units.

 

Section 10.6                             General Provisions.

 

(a)                                 No Member may withdraw from the Company
other than: (i) as a result of a Permitted Transfer of all of such Member’s
Units in accordance with this Article X with respect to which the transferee
becomes a Substituted Member; (ii) pursuant to a redemption (or acquisition by
SDC Inc.) of all of its Units pursuant to a Redemption under Article X or
Section 11.1 and/or pursuant to any Unit Designation; or (iii) as a result of
the acquisition by the Company or SDC Inc. of all of such Member’s Units,
whether or not pursuant to Section 11.1(b).

 

44

--------------------------------------------------------------------------------



 

(b)                                 Any Member who shall Transfer all of its
Units in a Transfer (i) permitted pursuant to this Article X where such
transferee was admitted as a Substituted Member, (ii) pursuant to the exercise
of its rights to effect a redemption of all of its Units pursuant to a
Redemption under Section 11.1 and/or pursuant to any Unit Designation, or
(iii) to SDC Inc., whether or not pursuant to Section 11.1(b), shall cease to be
a Member.

 

(c)                                  If any Unit is Transferred in compliance
with the provisions of this Article X, or is redeemed by the Company, or
acquired by SDC Inc. pursuant to Section 11.1, on any day other than the first
day of a Fiscal Year, then Net Profits, Net Losses, each item thereof and all
other items of income, gain, loss, deduction and credit attributable to such
Unit for such Fiscal Year shall be allocated to the transferor Member or the
Tendering Party (as the case may be) and, in the case of a Transfer or
assignment other than a Redemption, to the transferee Member, by taking into
account their varying interests during the Fiscal Year in accordance with
Section 706(d) of the Code, using the “interim closing of the books” method or
another permissible method or methods selected by the Manager. Should the
“interim closing of the books” method be used, then solely for purposes of
making such allocations, unless otherwise determined by the Manager, each of
such items for the calendar month in which a Transfer occurs shall be allocated
to the transferee Member and none of such items for the calendar month in which
a Transfer or a Redemption occurs shall be allocated to the transferor Member,
or the Tendering Party (as the case may be) if such Transfer occurs on or before
the fifteenth (15th) day of the month, otherwise such items shall be allocated
to the transferor. All distributions attributable to such Unit with respect to
which the Company Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Member or the Tendering Party (as the
case may be) and, in the case of a Transfer other than a Redemption, all
distributions thereafter attributable to such Unit shall be made to the
transferee.

 

(d)                                 In addition to any other restrictions on
Transfer herein contained, in no event may any Transfer or assignment of Units
by any Member (including any Redemption, any acquisition of Units by the Manager
or any other acquisition of Units by the Company) be made (i) to any person or
entity who lacks the legal right, power or capacity to own Units; (ii) in
violation of applicable Law; (iii) of any component portion of a Unit, such as
the Capital Account, or rights to distributions, separate and apart from all
other components of a Unit; (iv) if the Manager determines that such Transfer
would create a material risk that the Company would become, with respect to any
employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975(c) of the Code); (v) if the Manager determines, based on the advice
of counsel, that such Transfer would create a material risk that any portion of
the assets of the Company would constitute assets of any employee benefit plan
pursuant to Department of Labor Treasury Regulations Section 2510.2-101; (vi) if
such Transfer requires the registration of such Unit pursuant to any applicable
federal or state securities Laws; (vii) if the Manager determines that such
Transfer creates a material risk that the Company would become a reporting
company under the Exchange Act; (viii) if such Transfer subjects the Company to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or ERISA, each as amended; or (ix) if the Manager determines that such
Transfer would create a material risk that the Company would become a “publicly
traded partnership,” as such term is defined in Sections 469(k)(2) or 7704(b) of
the Code, or otherwise cease to be classified as a partnership for

 

45

--------------------------------------------------------------------------------



 

U.S. federal income tax purposes (except as a result of the Redemption (or
acquisition by SDC Inc.) of all Units held by all Members (other than SDC Inc.).

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, in no event may any Transfer or assignment of any Units by any
Member (including any Redemption, any acquisition of Units by SDC Inc. or any
other acquisition of Units by the Company) result in the Company’s having more
than one hundred (100) Members within the meaning of Treasury Regulations
Section 1.7704-1(h)(1) (determined pursuant to the rules of Treasury Regulations
Section 1.7704-1(h)(3)).

 

(f)                                   Transfers pursuant to this Article X,
other than a Permitted Transfer to a Permitted Transferee pursuant to the
exercise of remedies under a Pledge, may only be made on the first day of a
fiscal quarter of the Company, unless the Manager otherwise agrees.

 

Section 10.7                             Restrictions on Termination
Transactions. SDC Inc. shall not engage in, or cause or permit, a Termination
Transaction, other than (i) with Consent of the Members, or (ii) either:

 

(a)                                 in connection with any such Termination
Transaction, each Holder of Common Units (other than SDC Inc. and its wholly
owned Subsidiaries) will receive, or will have the right to elect to receive,
for each Common Unit an amount of cash, securities or other property equal to
the product of the Adjustment Factor and the greatest amount of cash, securities
or other property paid to a holder of one Class A Share in consideration of one
Class A Share pursuant to the terms of such Termination Transaction; provided,
that if in connection with such Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of a majority
of the outstanding Class A Shares, each Holder of Common Units (other than SDC
Inc. and its wholly owned subsidiaries) will receive, or will have the right to
elect to receive, the greatest amount of cash, securities or other property
which such Holder of Common Units would have received had it exercised its right
to Redemption pursuant to Article XI and received Class A Shares in exchange for
its Common Units immediately prior to the expiration of such purchase, tender or
exchange offer and had thereupon accepted such purchase, tender or exchange
offer and then such Termination Transaction shall have been consummated (the
fair market value, as determined by the Manager (whose determination shall be
conclusive) at the time of the Termination Transaction, of the amount specified
herein with respect to each Common Unit is referred to as the “Transaction
Consideration”); or

 

(b)                                 all of the following conditions are met:
(i) substantially all of the assets directly or indirectly owned by the Company
prior to the announcement of the Termination Transaction are, immediately after
the Termination Transaction, owned directly or indirectly by the Company or
another limited partnership or limited liability company which is the survivor
of a merger, consolidation or combination of assets with the Company (in each
case, the “Surviving Company”); (ii) the Surviving Company is classified as a
partnership for U.S. federal income tax purposes; (iii) the Members (other than
SDC Inc.) that held Common Units immediately prior to the consummation of such
Termination Transaction own a percentage interest of the Surviving Company based
on the relative fair market value (as determined by the Manager, whose
determination shall be conclusive) of the net assets of the Company and the

 

46

--------------------------------------------------------------------------------



 

other net assets of the Surviving Company immediately prior to the consummation
of such transaction; (iv) the rights of such Members with respect to the
Surviving Company are at least as favorable as those of Members holding Common
Units immediately prior to the consummation of such transaction (except to the
extent that any such rights are consistent with clause (v) below) and as those
applicable to any other limited partners or non-managing members of the
Surviving Company; and (v) such rights include the right to redeem their
interests in the Surviving Company at any time for cash in an amount equal to
the fair market value of such interest at the time of redemption, as determined
at least once every calendar quarter by an independent appraisal firm of
recognized national standing retained by the Surviving Company.

 

ARTICLE XI

 

REDEMPTION AND EXCHANGE RIGHTS

 

Section 11.1                             Redemption Rights of Qualifying
Parties.

 

(a)                                 After the expiration or earlier termination
of any applicable Lock-Up Period, a Qualifying Party shall have the right
(subject to the terms and conditions set forth herein) to redeem all or a
portion of the Common Units held by such Qualifying Party (Common Units that
have in fact been tendered for redemption being hereafter referred to as
“Tendered Units”) in exchange for the Cash Amount payable on the Specified
Redemption Date (in each case, a “Redemption”). Notwithstanding the foregoing,
the Company may, in the Manager’s sole and absolute discretion, redeem Tendered
Units at the request of the Tendering Party prior to the end of any applicable
Lock-Up Period (subject to the terms and conditions set forth herein) (a
“Special Redemption”); provided, that the Manager first receives a legal opinion
to the same effect as the legal opinion described in Section 11.1(e). Any
Redemption shall be exercised pursuant to a Notice of Redemption delivered to
the Manager by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”). To be effective, such Notice of Redemption must be received
by the Company not less than three (3) and not more than ten (10) Business Days
prior to the Specified Redemption Date. The Company’s obligation to effect a
Redemption, however, shall not arise or be binding against the Company
(i) unless and until SDC Inc. declines to exercise its purchase rights pursuant
to Section 11.1(b) hereof following receipt of a Notice of Redemption (a
“Declination”) and (ii) until the Business Day following the Cut-Off Date. In
the event of a Redemption, the applicable Cash Amount shall be delivered as a
certified or bank check payable to the Tendering Party or, in the Manager’s sole
and absolute discretion, by wire transfer of funds on or before the Specified
Redemption Date.

 

(b)                                 Notwithstanding the provisions of
Section 11.1(a) hereof, on or before the close of business on the Cut-Off Date,
SDC Inc. may, in the sole and absolute discretion of the Board of Directors,
elect to acquire some or all (such percentage being referred to as the “Acquired
Percentage”) of the Tendered Units from the Tendering Party in exchange for the
Class A Shares Amount or the Cash Amount (as determined by SDC Inc. in its sole
discretion), calculated based on the portion of Tendered Units it elects to
acquire. If SDC Inc. so elects, on the Specified Redemption Date, the Tendering
Party shall sell such number of the Tendered Units to SDC Inc. in exchange for
(i) a number of Class A Shares equal to the product of the Class A Shares Amount
and the Acquired Percentage, (ii) cash in an amount equal to the product

 

47

--------------------------------------------------------------------------------



 

of the Cash Amount and the Acquired Percentage, or (iii) a combination of
(i) and (ii), with the form and allocation of consideration determined by SDC
Inc. in its sole discretion. The Tendering Party shall submit such written
representations, investment letters, legal opinions or other instruments
necessary, in the view of SDC Inc., to effect compliance with the Securities
Act. In the event of a purchase of the Tendered Units by SDC Inc. pursuant to
this Section 11.1(b), the Tendering Party shall no longer have the right to
cause the Company to effect a Redemption of such Tendered Units, and, upon
notice to the Tendering Party by SDC Inc., given on or before the close of
business on the Cut-Off Date, that SDC Inc. has elected to acquire some or all
of the Tendered Units pursuant to this Section 11.1(b), the obligation of the
Company to effect a Redemption of the Tendered Units as to which SDC Inc.’s
notice relates shall not accrue or arise. If SDC Inc. elects to acquire Tendered
Units for Class A Shares, then a number of Class A Shares equal to the product
of the Applicable Percentage and the Class A Shares Amount, if applicable, shall
be delivered by SDC Inc. as duly authorized, validly issued, fully paid and
non-assessable Class A Shares and, if applicable, Rights, free of any pledge,
lien, encumbrance or restriction, other than restrictions provided in the
certificate of incorporation of SDC Inc., the Securities Act and relevant state
securities or “blue sky” Laws. Neither any Tendering Party whose Tendered Units
are acquired by SDC Inc. pursuant to this Section 11.1(b), any Member, any
Assignee nor any other interested Person shall have any right to require or
cause SDC Inc. to register, qualify or list any Class A Shares owned or held by
such Person, whether or not such Class A Shares are issued pursuant to this
Section 11.1(b), with the SEC, with any state securities commissioner,
department or agency, under the Securities Act or the Exchange Act or with any
stock exchange; provided, however, that this limitation shall not be in
derogation of any registration or similar rights granted pursuant to any other
written agreement between SDC Inc. and any such Person. Notwithstanding any
delay in such delivery, the Tendering Party shall be deemed the owner of such
Class A Shares and Rights for all purposes, including rights to vote or consent,
receive dividends, and exercise rights, as of the Specified Redemption Date.
Class A Shares issued upon an acquisition of Tendered Units by SDC Inc. pursuant
to this Section 11.1(b) may contain such legends regarding restrictions under
the Securities Act and applicable state securities Laws as SDC Inc. in good
faith determines to be necessary or advisable in order to ensure compliance with
such Laws. If SDC Inc. elects to acquire Tendered Units for cash, then cash
equal to the product of the Acquired Percentage and the Cash Amount shall be
delivered as a certified or bank check payable to the Tendering Party or, in SDC
Inc.’s sole and absolute discretion, by wire transfer of funds on or before the
Specified Redemption Date.

 

(c)                                  In the event of a Declination, SDC Inc.
shall give notice of such Declination to the Tendering Party on or before the
close of business on the Cut-Off Date. The failure of SDC Inc. to give notice of
such Declination by the close of business on the Cut-Off Date shall be deemed to
be an election by SDC Inc. to acquire the Tendered Units in exchange for Class A
Shares or cash. In the event of a Declination, the Company may elect to raise
funds for the payment of any applicable Cash Amount (a) solely by requiring that
SDC Inc. or its Subsidiaries contribute to the Company funds from (i) the
proceeds of a registered public offering by SDC Inc. of Class A Shares
sufficient to purchase the Tendered Units or (ii) any other sources available to
SDC Inc. or its Subsidiaries or (b) with the consent of the Tendering Party,
from any other sources available to the Company. To the extent determined by the
Manager, the Company will treat such a transaction as a disguised sale under
Section 707(a)(2)(B) of the Code. If the Cash Amount is not paid on or before
the Specified

 

48

--------------------------------------------------------------------------------



 

Redemption Date, interest shall accrue with respect to the Cash Amount from the
day after the Specified Redemption Date to and including the date on which the
Cash Amount is paid at a rate equal to the Applicable Federal Short-Term Rate as
published monthly by the Internal Revenue Service.

 

(d)                                 Notwithstanding anything herein to the
contrary, with respect to any Redemption (or any tender of Common Units for
Redemption if the Tendered Units are acquired by SDC Inc. pursuant to
Section 11.1(b) hereof) pursuant to this Section 11.1:

 

(i)                                     Without the consent of the Manager, no
Tendering Party may effect a Redemption for less than five thousand (5,000)
Common Units (as adjusted for any unit split, unit distribution, reverse unit
split, reclassification or similar event, in each case with such adjustment
being determined by the Manager.) or, if such Tendering Party holds less than
five thousand (5,000) Common Units (as adjusted for any unit split, unit
distribution, reverse unit split, reclassification or similar event, in each
case with such adjustment being determined by the Manager), all of the Common
Units held by such Tendering Party.

 

(ii)                                  If (i) a Tendering Party surrenders
Tendered Units during the period after the Company Record Date with respect to a
distribution payable to Holders of Common Units, and before the record date
established by SDC Inc. for a dividend to its stockholders of some or all of its
portion of such Company distribution, and (ii) SDC Inc. elects to acquire any of
such Tendered Units in exchange for Class A Shares pursuant to Section 11.1(b),
then such Tendering Party shall pay to SDC Inc. on the Specified Redemption Date
an amount in cash equal to the Company distribution paid or payable in respect
of such Tendered Units.

 

(iii)                               The consummation of such Redemption (or an
acquisition of Tendered Units by SDC Inc. pursuant to Section 11.1(b) hereof, as
the case may be) shall be subject to the expiration or termination of the
applicable waiting period, if any, under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

 

(iv)                              The Tendering Party shall continue to own
(subject, in the case of an Assignee, to the provisions of Section 10.5) all
Common Units subject to any Redemption, and be treated as a Member or an
Assignee, as applicable, with respect to such Common Units for all purposes of
this Agreement, until the Specified Redemption Date and until such Tendered
Units are either paid for by the Company pursuant to Section 11.1(a) hereof or
transferred to SDC Inc. and paid for by the issuance of Class A Shares or
payment of cash pursuant to Section 11.1(b). Until a Specified Redemption Date
and an acquisition of the Tendered Units by SDC Inc. for Class A Shares pursuant
to Section 11.1(b) hereof, the Tendering Party shall have no rights as a
stockholder of SDC Inc. with respect to the Class A Shares issuable in
connection with such acquisition.

 

(v)                                 The Manager shall establish a Specified
Redemption Date in each quarter of each Fiscal Year, subject to the expiration
or earlier termination of any applicable Lock-Up Period, provided, that the
Manager may postpone any such date one or more times. The Manager shall provide
notice to the Members of each Specified

 

49

--------------------------------------------------------------------------------



 

Redemption Date at least forty-five (45) days prior to such date. The Manager
may, in its sole discretion, establish additional Specified Redemption Dates on
such terms and conditions as determined by the Manager in its sole discretion,
if it determines that doing so would not create a material risk that the Company
would become a “publicly traded partnership,” as such term is defined in
Sections 469(k)(2) or 7704(b) of the Code.

 

(e)           In connection with any Special Redemption, SDC Inc. shall have the
right to receive an opinion of counsel for the Tendering Party reasonably
satisfactory to it to the effect that the proposed Special Redemption will not
cause the Company or SDC Inc. to violate any federal or state securities Laws or
regulations applicable to the Special Redemption or the issuance and sale of
Class A Shares to the Tendering Party pursuant to Section 11.1(b) of this
Agreement.

 

(f)            Notwithstanding anything herein to the contrary, any Member may
exchange Common Units only to the extent such Member’s Adjusted Capital Account
Balance at the time of the exchange represents at least the same percentage of
the aggregate Adjusted Capital Account Balances of all partners of the Company
as the percentage interest represented by such Common Units to be exchanged. For
the avoidance of doubt, the exchanging Member may designate the portion of his
or her Capital Account attributable to one or more Common Units being exchanged.

 

(g)           Share Offering Funding Option.

 

(i)            Notwithstanding Section 11.1(a) or Section 11.1(b) hereof, if
(i) a Member has delivered to the Manager a Notice of Redemption with respect to
a number of Common Units that, together with any other Tendered Units from other
Members (collectively, the “Offering Units”), exceeds twenty-five million
dollars ($25,000,000) gross value, based on a Common Unit price equal to the
Value of a Class A Share, and (ii) SDC Inc. is eligible to file a registration
statement under Form S-3 (or any successor form similar thereto), then either:
(x) the Manager and SDC Inc. may cause the Company to redeem the Offering Units
with the proceeds of an offering, whether registered under the Securities Act or
exempt from such registration, underwritten, offered and sold directly to
investors or through agents or other intermediaries, or otherwise distributed (a
“Share Offering Funding”) of a number of Class A Shares (“Offered Shares”) equal
to the Class A Shares Amount with respect to the Offering Units pursuant to the
terms of this Section 11.1(g); (y) the Company shall pay the Cash Amount with
respect to the Offering Units pursuant to the terms of Section 11.1(a); or
(z) SDC Inc. shall acquire the Offering Units in exchange for the Class A Shares
Amount pursuant to the terms of Section 11.1(b). The Manager and SDC Inc. must
provide notice of its exercise of the election described in clause (x) above to
purchase the Tendered Units through a Share Offering Funding on or before the
Cut-Off Date.

 

(1)           If the Manager and SDC Inc. elect a Share Offering Funding with
respect to a Notice of Redemption, SDC Inc. may give notice (a “Single Funding
Notice”) of such election to all Members and require that all Members elect
whether or not to effect a Redemption to be funded through such Share Offering
Funding. If a Member elects to effect such a Redemption, it shall give notice
thereof and of the

 

50

--------------------------------------------------------------------------------



 

number of Common Units to be made subject thereto in writing to SDC Inc. within
ten (10) Business Days after receipt of the Single Funding Notice, and such
Member shall be treated as a Tendering Party for all purposes of this
Section 11.1(g) as long as the requirements in Section 11.1(d)(iv) are otherwise
satisfied.

 

(ii)           If the Manager and SDC Inc. elect a Share Offering Funding, on
the Specified Redemption Date, the Company shall redeem each Offering Unit that
is still a Tendered Unit on such date for cash in immediately available funds in
an amount (the “Share Offering Funding Amount”) equal to the net proceeds per
Offered Share received by SDC Inc. from the Share Offering Funding, determined
after deduction of underwriting discounts and commissions but no other expenses
of SDC Inc. or any other Member related thereto, including without limitation,
legal and accounting fees and expenses, SEC registration fees, state blue sky
and securities Laws fees and expenses, printing expenses, FINRA filing fees,
exchange listing fees and other out of pocket expenses (the “Net Proceeds”).

 

(iii)          If the Manager and SDC Inc. elect a Share Offering Funding, the
following additional terms and conditions shall apply:

 

(1)           As soon as practicable after the Manager and SDC Inc. elect to
effect a Share Offering Funding, SDC Inc. shall use its reasonable efforts to
effect as promptly as possible a registration, qualification or compliance
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualifications under applicable blue sky
or other state securities Laws and appropriate compliance with applicable
regulations issued under the Securities Act and any other governmental
requirements or regulations) as would permit or facilitate the sale and
distribution of the Offered Shares; provided, that if SDC Inc. shall deliver a
certificate to the Tendering Party stating that SDC Inc. has determined in the
good faith judgment of the Board of Directors that such filing, registration or
qualification would require disclosure of material non-public information, the
disclosure of which would have a material adverse effect on SDC Inc., then SDC
Inc. may delay making any filing or delay the effectiveness of any registration
or qualification for the shorter of (a) the period ending on the date upon which
such information is disclosed to the public or ceases to be material or (b) an
aggregate period of ninety (90) days in connection with any Share Offering
Funding.

 

(2)           SDC Inc. shall advise each Tendering Party, regularly and promptly
upon any request, of the status of the Share Offering Funding process, including
the timing of all filings, the selection of and understandings with
underwriters, agents, dealers and brokers, the nature and contents of all
communications with the SEC and other governmental bodies, the expenses related
to the Share Offering Funding as they are being incurred, the nature of
marketing activities, and any other matters reasonably related to the timing,
price and expenses relating to the Share Offering Funding and the compliance by
SDC Inc. with its obligations with respect thereto. SDC Inc. will have
reasonable procedures whereby the Tendering Party with the largest number of
Offering Units (the “Lead Tendering Party”) may represent all the Tendering
Parties in connection with the Share Offering Funding by allowing it to
participate in meetings with

 

51

--------------------------------------------------------------------------------



 

the underwriters of the Share Offering Funding. In addition, SDC Inc. and each
Tendering Party may, but shall be under no obligation to, enter into
understandings in writing (“Pricing Agreements”) whereby the Tendering Party
will agree in advance as to the acceptability of a Net Proceeds amount at or
below a specified amount. Furthermore, SDC Inc. shall establish pricing
notification procedures with each such Tendering Party, such that the Tendering
Member will have the maximum opportunity practicable to determine whether to
become a Withdrawing Member pursuant to Section 11.1(g)(iii)(3) below.

 

(3)           SDC Inc. will permit the Lead Tendering Party to participate in
the pricing discussions for the Share Offering Funding and, upon notification of
the price per Class A Share in the Share Offering Funding from the managing
underwriter(s), in the case of a proposed registered public offering, or lead
placement agent(s), in the event of an unregistered offering, engaged by SDC
Inc. in order to sell the Offered Shares, shall immediately use its reasonable
efforts to notify each Tendering Party of the price per Class A Share in the
Share Offering Funding and resulting Net Proceeds. Each Tendering Party shall
have one hour from the receipt of such written notice (as such time may be
extended by SDC Inc.) to elect to withdraw its Redemption (a Tendering Party
making such an election being a “Withdrawing Member”), and Common Units with a
Class A Shares Amount equal to such excluded Offered Shares shall be considered
to be withdrawn from the related Redemption; provided, however, that SDC Inc.
shall keep each of the Tendering Parties reasonably informed as to the likely
timing of delivery of its notice. If a Tendering Party, within such time period,
does not notify SDC Inc. of such Tendering Party’s election to become a
Withdrawing Member, then such Tendering Party shall, except as otherwise
provided in a Pricing Agreement, be deemed not to have withdrawn from the
Redemption, without liability to SDC Inc. To the extent that SDC Inc. is unable
to notify any Tendering Party, such unnotified Tendering Party shall, except as
otherwise provided in any Pricing Agreement, be deemed not to have elected to
become a Withdrawing Member. Each Tendering Party whose Redemption is being
funded through the Share Offering Funding who does not become a Withdrawing
Member shall have the right, subject to the approval of the managing
underwriter(s) or placement agent(s) and restrictions of any applicable
securities Laws, to submit for Redemption additional Common Units in a number no
greater than the number of Common Units withdrawn. If more than one Tendering
Party so elects to redeem additional Common Units, then such Common Units shall
be redeemed on a pro rata basis, based on the number of additional Common Units
sought to be so redeemed.

 

SDC Inc. shall take all reasonable action in order to effectuate the sale of the
Offered Shares including, but not limited to, the entering into of an
underwriting or placement agreement in customary form with the managing
underwriter(s) or placement agent(s) selected for such offering. Notwithstanding
any other provision of this Agreement, if the managing underwriter(s) or
placement agent(s) advises SDC Inc. in writing that marketing factors require a
limitation of the number of shares to be offered, then SDC Inc. shall so advise
all Tendering Parties and the number of Common Units to be sold to SDC Inc.
pursuant to the Redemption shall be allocated among all Tendering Parties in
proportion, as nearly as practicable, to the respective number of Common Units
as to which each Tendering Party elected to effect a Redemption.

 

52

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary in this Agreement, if SDC Inc. is also
offering to sell shares for purposes other than to fund the redemption of
Offering Units and to pay related expenses, then those other shares may in SDC
Inc.’s sole discretion be given priority over any shares to be sold in the Share
Offering Funding, and any shares to be sold in the Share Offering Funding shall
be removed from the offering prior to removing shares the proceeds of which
would be used for other purposes of SDC Inc. No Offered Shares excluded from the
offering by reason of the managing underwriter’s or placement agent’s marketing
limitation shall be included in such offering.

 

Each of the Company and SDC Inc. shall be entitled to deduct and withhold from
any consideration payable or otherwise deliverable upon a Redemption such
amounts as may be required to be deducted or withheld therefrom under the Code
or any provision of applicable Law, and to the extent deduction and withholding
is required, such deduction and withholding may be taken in Class A Shares. To
the extent that amounts are so withheld and paid over to the appropriate taxing
authority (or, if taken in Class A Shares, cash in the amount of the fair market
value of such shares is paid over to the appropriate taxing authority), such
amounts will be treated for purposes of this Agreement as having been paid to
the Tendering Party.

 

ARTICLE XII

 

ADMISSION OF MEMBERS

 

Section 12.1          Admission of Successor Manager. A successor to all or a
portion of the Manager’s Units pursuant to Section 10.2(b) who the Manager has
designated to become a successor Manager shall be admitted to the Company as the
Manager, effective immediately upon the Transfer of such Units to it. Upon any
such Transfer and the admission of any such transferee as a successor Manager in
accordance with this Article XII, the transferor Manager shall be relieved of
its obligations under this Agreement and shall cease to be the Manager of the
Company without the consent or approval of any Non-Manager Member. Any such
successor shall carry on the business of the Company without dissolution. In
each case, the admission shall be subject to the successor Manager executing and
delivering to the Company an acceptance of all of the terms and conditions of
this Agreement and such other documents or instruments as may be required to
effect the admission. In the event that the Manager withdraws from the Company,
or transfers all of its Units, in violation of this Agreement, or otherwise
dissolves or terminates or ceases to be the Manager of the Company, a Majority
in Interest of the Members may elect to continue the Company by selecting a
successor Manager in accordance with Section 13.1(b).

 

Section 12.2          Members; Admission of Additional Members.

 

(a)           After the Effective Date, a Person (other than a then-existing
Member) who makes a Capital Contribution to the Company in exchange for Units
and in accordance with this Agreement shall be admitted to the Company as an
Additional Member only upon furnishing to the Manager (i) an executed Joinder to
this Agreement, (ii) Consent by Spouse (if applicable), and (iii) such other
documents and instruments as the Manager may require to effect such Person’s
admission as an Additional Member. Concurrently with, and as evidence of, the
admission of an Additional Member, the Manager shall amend the Register and the
books and

 

53

--------------------------------------------------------------------------------



 

records of the Company to reflect the name, address, number and type of Units of
such Additional Member.

 

(b)           Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Member without the consent of the
Manager. The admission of any Person as an Additional Member shall become
effective on the date upon which the name of such Person is recorded on the
books and records of the Company, following the consent of the Manager to such
admission and the satisfaction of all the conditions set forth in
Section 12.2(a).

 

(c)           If any Additional Member is admitted to the Company on any day
other than the first day of a Fiscal Year, then Net Profits, Net Losses, each
item thereof and all other items of income, gain, loss, deduction and credit
allocable among Members for such Fiscal Year shall be allocated among such
Additional Member and all other Members by taking into account their varying
interests during the Fiscal Year in accordance with Section 706(d) of the Code,
using the “interim closing of the books” method or another permissible method or
methods selected by the Manager. Solely for purposes of making such allocations,
each of such items for the calendar month in which an admission of any
Additional Member occurs shall be allocated among all the Members including such
Additional Member, in accordance with the principles described in
Section 10.6(c). All distributions with respect to which the Company Record Date
is before the date of such admission shall be made solely to Members and
Assignees other than the Additional Member, and all distributions thereafter
shall be made to all the Members and Assignees including such Additional Member.

 

(d)           For the admission to the Company of any Member, the Manager shall
take all steps necessary and appropriate under the Delaware Act to amend the
Register and the books and records of the Company and, if necessary, to prepare
as soon as practical an amendment of this Agreement and, if required by Law,
shall prepare and file an amendment to the Certificate of Limited Company and
may for this purpose exercise the power of attorney granted pursuant to
Section 15.2.

 

Section 12.3          Limit on Number of Members. Unless otherwise permitted by
the Manager, no Person shall be admitted to the Company as an Additional Member
if the effect of such admission would be to cause the Company to have a number
of Members (including as Members for this purpose those Persons indirectly
owning an interest in the Company through another partnership, a limited
liability company, a subchapter S corporation or a grantor trust) that would
cause the Company to become a reporting company under the Exchange Act.

 

Section 12.4          Admission. A Person shall be admitted to the Company as a
Member of the Company only upon strict compliance, and not upon substantial
compliance, with the requirements set forth in this Agreement for admission to
the Company as a Member.

 

54

--------------------------------------------------------------------------------



 

ARTICLE XIII

 

DISSOLUTION AND LIQUIDATION

 

Section 13.1          Events Causing Dissolution. The Company shall not be
dissolved by the admission of Additional Members or Substituted Members or the
attempted withdrawal or resignation of a Member. The Company shall be dissolved
and its affairs shall be wound up upon the occurrence of any of the following
events (each, a “Liquidating Event”):

 

(a)           the sale of all or substantially all of the Company’s assets;

 

(b)           the Incapacitation of the Manager; provided, that the Company will
not be dissolved or required to be wound up in connection with the
Incapacitation of the Manager (and such Incapacitation shall not be considered a
Liquidating Event) if, within ninety (90) days after such Incapacitation, the
Company, acting by Consent of the Members, appoints a successor Manager
effective as of the date of the event;

 

(c)           an election to dissolve the Company made by the Manager, with the
Consent of the Members; or

 

(d)           the entry of a decree of judicial dissolution under Section 18-802
of the Delaware Act.

 

Section 13.2          Distribution upon Dissolution.

 

(a)           Upon the dissolution of the Company pursuant to Section 13.1,
unless the Company is continued pursuant to Section 13.1, the Manager (or, in
the event that there is no remaining Manager or the Manager has dissolved,
become Bankrupt or ceased to operate, any Person elected by Consent of the
Members) (the Manager or such other Person being referred to herein as the
“Liquidator”) shall be responsible for overseeing the winding up and dissolution
of the Company and shall take full account of the Company’s liabilities and
property, and the Company property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
shall be applied and distributed in the following order:

 

(i)            First, to the satisfaction of all of the Company’s debts and
liabilities to creditors, including Members who are creditors (other than with
respect to liabilities owed to Members in satisfaction of liabilities for
distributions), whether by payment or the making of reasonable provision for
payment thereof;

 

(ii)           Second, to the satisfaction of all of the Company’s liabilities
to the Members in satisfaction of liabilities for distributions, whether by
payment or the making of reasonable provision for payment thereof; and

 

(iii)          The balance, if any, to the Holders in accordance with and in
proportion to their positive Capital Account balances, after giving effect to
all contributions, distributions and allocations for all periods.

 

The Manager shall not receive any additional compensation for any services
performed pursuant to this Article XIII.

 

(b)           Notwithstanding the provisions of Section 13.2(a) that require
liquidation of the assets of the Company, but subject to the order of priorities
set forth therein, if prior to or

 

55

--------------------------------------------------------------------------------



 

upon dissolution of the Company, the Liquidator determines that an immediate
sale of part or all of the Company’s assets would be impractical or would cause
undue loss to the Holders, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Company (including to those
Holders as creditors) and/or distribute to the Holders, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 13.2(a),
undivided interests in such Company assets as the Liquidator deems not suitable
for liquidation. Any such distributions in kind shall be made only if, in the
good faith judgment of the Liquidator, such distributions in kind are in the
best interest of the Holders, and shall be subject to such conditions relating
to the disposition and management of such properties as the Liquidator deems
reasonable and equitable and to any agreements governing the operation of such
properties at such time. The Liquidator shall determine the Fair Market Value of
any property distributed in kind using such reasonable method of valuation as it
may adopt.

 

(c)           In the event that the Company is “liquidated,” within the meaning
of Treasury Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be
made pursuant to this Article XIII to the Holders that have positive Capital
Accounts in compliance with Treasury Regulations
Section 1.704-1(b)(2)(ii)(b)(2) to the extent of, and in proportion to, positive
Capital Account balances. If any Holder has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all taxable years, including the year during which such liquidation occurs),
such Holder shall have no obligation to make any contribution to the capital of
the Company with respect to such deficit, and such deficit shall not be
considered a debt owed to the Company or to any other Person for any purpose
whatsoever. In the sole and absolute discretion of the Manager or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Holder s pursuant to this Article XIII may be:

 

(i)            distributed to a trust established for the benefit of the Manager
and the Holders for the purpose of liquidating Company assets, collecting
amounts owed to the Company, and paying any contingent or unforeseen liabilities
or obligations of the Company or of the Manager arising out of or in connection
with the Company and/or Company activities. The assets of any such trust shall
be distributed to the Holders, from time to time, in the reasonable discretion
of the Manager, in the same proportions and amounts as would otherwise have been
distributed to the Holders pursuant to this Agreement; or

 

(ii)           withheld or escrowed to provide a reasonable reserve for Company
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Company; provided, that such withheld or
escrowed amounts shall be distributed to the Holders in the manner and order of
priority set forth in Section 13.2(a) as soon as practicable.

 

Section 13.3          Rights of Holders. Except as otherwise provided in this
Agreement and subject to the rights of any Holder set forth in a Unit
Designation, (a) each Holder shall look solely to the assets of the Company for
the return of its Capital Contribution, (b) no Holder shall have the right or
power to demand or receive property other than cash from the Company, and (c) no
Holder shall have priority over any other Holder as to the return of its Capital
Contributions, distributions or allocations.

 

56

--------------------------------------------------------------------------------



 

Section 13.4          Termination. The Company shall terminate when all of the
assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed to the
Members in the manner provided for in this Article XIII, and the Certificate
shall have been canceled in the manner required by the Delaware Act.

 

Section 13.5          Reasonable Time for Winding Up. A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Section 13.2, in order to minimize
any losses otherwise attendant upon such winding up, and the provisions of this
Agreement shall remain in effect between and among the Members during the period
of liquidation.

 

ARTICLE XIV

 

VALUATION

 

Section 14.1          Determination. “Fair Market Value” of a specific Company
asset will mean the amount which the Company would receive in an all-cash sale
of the asset in an arms-length transaction with a willing unaffiliated third
party, with neither party having any compulsion to buy or sell, consummated on
the day immediately preceding the date on which the event occurred which
necessitated the determination of the Fair Market Value (and after giving effect
to any transfer taxes payable in connection with the sale), as that amount is
determined by the Manager (or, if pursuant to Section 13.2, the Liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

 

ARTICLE XV

 

GENERAL PROVISIONS

 

Section 15.1          Company Counsel. THE COMPANY, SDC INC., AND CERTAIN OF
THEIR AFFILIATES MAY BE REPRESENTED BY THE SAME COUNSEL. THE ATTORNEYS,
ACCOUNTANTS AND OTHER EXPERTS WHO PERFORM SERVICES FOR THE COMPANY MAY ALSO
PERFORM SERVICES FOR SDC INC. OR AFFILIATES OF THE COMPANY OR SDC INC. IN ITS
CAPACITY AS MANAGER MAY, WITHOUT THE CONSENT OF THE MEMBERS, EXECUTE ON BEHALF
OF THE COMPANY ANY CONSENT TO THE REPRESENTATION OF THE COMPANY THAT COUNSEL
MAY REQUEST PURSUANT TO THE NEW YORK RULES OF PROFESSIONAL CONDUCT OR SIMILAR
RULES IN ANY OTHER JURISDICTION. THE COMPANY HAS INITIALLY SELECTED SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP (“COMPANY COUNSEL”) AS LEGAL COUNSEL TO THE
COMPANY. EACH MEMBER ACKNOWLEDGES THAT COMPANY COUNSEL DOES NOT REPRESENT ANY
MEMBER IN ITS CAPACITY AS SUCH IN THE ABSENCE OF A CLEAR AND EXPLICIT WRITTEN
AGREEMENT TO SUCH EFFECT BETWEEN SUCH MEMBER AND COMPANY COUNSEL (AND THEN ONLY
TO THE EXTENT SPECIALLY SET FORTH IN SUCH AGREEMENT), AND THAT IN ABSENCE OF ANY
SUCH AGREEMENT COMPANY COUNSEL SHALL OWE NO DUTIES TO ANY MEMBER. EACH MEMBER
FURTHER ACKNOWLEDGES THAT, WHETHER OR NOT COMPANY COUNSEL HAS IN THE PAST
REPRESENTED OR IS CURRENTLY REPRESENTING SUCH MEMBER

 

57

--------------------------------------------------------------------------------



 

WITH RESPECT TO OTHER MATTERS, COMPANY COUNSEL HAS NOT REPRESENTED THE INTERESTS
OF ANY MEMBER IN THE PREPARATION AND/OR NEGOTIATION OF THIS AGREEMENT.

 

Section 15.2          Power of Attorney.

 

(a)           Each Member who is an individual hereby constitutes and appoints
the Manager (or the Liquidator, if applicable) with full power of substitution,
as the Member’s true and lawful agent and attorney-in-fact, with full power and
authority in the Member’s name, place and stead, to:

 

(i)            execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Manager deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (C) all conveyances and other instruments or documents which the
Manager deems appropriate or necessary to reflect the dissolution and
liquidation of the Company pursuant to the terms of this Agreement, including a
certificate of cancellation; and (D) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to Article VII or Article XII;
and

 

(ii)           sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.

 

(b)           The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member and the transfer any or all
of his, her or its Units and shall extend to the Member’s heirs, successors,
assigns and personal representatives.

 

Section 15.3          Confidentiality.

 

(a)           Each of the Members agrees to hold the Company’s Confidential
Information in confidence and may not disclose such information except as
otherwise authorized separately in writing by the Manager. “Confidential
Information” as used herein includes all information concerning the Company or
its Subsidiaries in the possession of or furnished to any Member, including but
not limited to, ideas, financial product structuring, business strategies,
innovations and materials, all aspects of the Company’s business plan, proposed
operation and products, corporate structure, financial and organizational
information, analyses, proposed partners, software code and system and product
designs, employees and their identities, equity ownership, the methods and means
by which the Company plans to conduct its business, all trade

 

58

--------------------------------------------------------------------------------



 

secrets, trademarks, tradenames and all intellectual property associated with
the Company’s business. With respect to each Member, Confidential Information
does not include information or material that: (a) is rightfully in the
possession of such Member at the time of disclosure by the Company; (b) before
or after it has been disclosed to such Member by the Company, becomes part of
public knowledge, not as a result of any action or inaction of such Member in
violation of this Agreement; (c) is approved for release by written
authorization of the Chief Executive Officer, Chief Financial Officer or Senior
Vice President, General Counsel and Secretary of the Company or the Manager, or
any other officer designated by the Manager; (d) is disclosed to such Member or
their representatives by a third party not to the knowledge of such Member in
violation of any obligation of confidentiality owed to the Company with respect
to such information; or (e) is or becomes independently developed by such Member
or their respective representatives without use or reference to the Confidential
Information.

 

(b)           Each of the Members may disclose Confidential Information to its
Subsidiaries, Affiliates, partners, directors, officers, employees, counsel,
advisers, consultants, outside contractors and other agents, on the condition
that such Persons keep the Confidential Information confidential to the same
extent as such disclosing party is required to keep the Confidential Information
confidential, solely to the extent it is reasonably necessary or appropriate to
fulfill its obligations or to exercise its rights under this Agreement;
provided, that the disclosing party shall remain liable with respect to any
breach of this Section 15.3 by any such Subsidiaries, Affiliates, partners,
directors, officers, employees, counsel, advisers, consultants, outside
contractors and other agents.

 

(c)           Notwithstanding Sections 15.3(a) and (b), each of the Members may
disclose Confidential Information (i) to the extent that such party is legally
compelled (by oral questions, interrogatories, request for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, (ii) for purposes of reporting to its
stockholders and direct and indirect equity holders the performance of the
Company and its Subsidiaries and for purposes of including applicable
information in its financial statements to the extent required by applicable Law
or applicable accounting standards; (iii) to any bona fide prospective purchaser
of the equity or assets of a Member, or the Common Units held by such Member, or
a prospective merger partner of such Member (provided, that (i) such Persons
will be informed by such Member of the confidential nature of such information
and shall agree in writing to keep such information confidential in accordance
with the contents of this Agreement and (ii) each Member will be liable for any
breaches of this Section 15.3 by any such Persons), or (iv) to the extent
required to be disclosed by applicable Law. Notwithstanding any of the
foregoing, nothing in this Section 15.3 will restrict in any manner the ability
of the Corporation to comply with its disclosure obligations under Law, and the
extent to which any Confidential Information is necessary or desirable to
disclose.

 

Section 15.4          Amendments. Except as may be otherwise required by Law or
as expressly provided in this Agreement, this Agreement may be amended or
otherwise modified, or the observance of any provision of this Agreement waived,
only with the approval of the Manager and Consent of the Members (excluding for
purposes of such consent all Units held directly or indirectly by the Manager);
provided, however, that except as specifically provided in this Agreement, no
amendment or other modification or waiver may:

 

59

--------------------------------------------------------------------------------



 

(a)           modify the limited liability of any Member, or increase the
liabilities or obligations of any Member, in each case, without the approval of
each such affected Member;

 

(b)           modify the rights and obligations set forth in Article XI with
respect to a Redemption, in each case, without the approval of the Members
affected by such an amendment;

 

(c)           modify the rights and obligations set forth in Section 7.3 with
respect to indemnification of Indemnified Persons, in each case, without the
approval of each affected Member; or

 

(d)           amend this Section 15.4, without the approval of each Member.

 

For the avoidance of doubt, at the direction of the Manager, the Company may
update the Register in accordance with the terms of this Agreement, and such
update shall not be construed as an amendment requiring the consent of any party
hereto.

 

Upon obtaining the applicable approval or consent in accordance with this
Section 15.4, and without further action or execution by any other Person,
including any Member, (i) any amendment or other modification or waiver to this
Agreement shall be implemented and reflected in a writing executed by the
Manager or a duly authorized Officer and (ii) the Members shall be deemed a
party to and bound by the amendment or other modification or waiver of this
Agreement. Within thirty (30) days after the effectiveness of any amendment or
other modification or waiver to this Agreement, the Company shall deliver a copy
of a written instrument reflecting the amendment or other modification or waiver
to all Members.

 

Section 15.5          Title to Company Assets. Company assets shall be deemed to
be owned by the Company as an entity, and no Member, individually or
collectively, shall have any ownership interest in those Company assets or any
portion thereof. The Company shall hold title to all of its property in the name
of the Company and not in the name of any Member. All Company assets shall be
recorded as the property of the Company on its books and records, irrespective
of the name in which legal title to those Company assets is held. The Company’s
credit and assets shall be used solely for the benefit of the Company, and no
asset of the Company shall be transferred or encumbered for, or in payment of,
any individual obligation of any Member.

 

Section 15.6          Company Name; Goodwill. The parties acknowledge and agree
that, as among the parties, the Company shall own exclusively all right, title
and interest in and to the name “SMILEDIRECTCLUB” and any trademark or name
comprising or containing any of the foregoing, including any translation,
transliteration or stylization thereof, or any trademark or name likely to be
confused therewith (collectively, the “Marks”) and any and all goodwill
associated with the Marks. The Company hereby grants to SDC Inc. and its
Affiliates (for so long as they remain Affiliates) a royalty-free, non-exclusive
license to use the Marks as part of their names (as applicable) and in
connection with their business activities; provided, that the SDC Inc. and its
Affiliates shall abide by any guidelines or policies governing the use of the
Marks promulgated by the Company from time to time. This right may not be
sub-licensed, assigned or mortgaged without the Company’s prior written consent.
This license shall endure for so long as SDC Inc. is the Manager.

 

60

--------------------------------------------------------------------------------



 

Section 15.7          Addresses and Notices. Any notice consent, demand, or
communication required or permitted to be given by any provision of this
Agreement will be in writing and may be (i) delivered personally to the Person
or to an officer of the Person to whom the same is directed, (ii) sent by
facsimile, overnight mail or registered or certified mail, return receipt
requested, postage prepaid or (iii) (except to the Company or the Manager) sent
by e-mail, with electronic, written or oral confirmation of receipt, in each
case to the Company at the address set forth below and to any other recipient
and to any Member at such address as indicated by the Company’s records, or at
such address or to the attention of the other Person as the recipient party has
specified by prior written notice to the sending party. Notices will be deemed
to have been delivered, given and received hereunder (a) as of the date so
delivered, if delivered personally, (b) upon receipt, if sent by facsimile or
e-mail (provided confirmation of transmission is received), or (c) on the date
of receipt or refusal indicated on the return receipt, if sent by registered or
certified mail, return receipt requested, postage and charges prepaid and
properly addressed. The Company’s address is:

 

SDC Financial LLC
414 Union Street
Nashville, Davidson County
Tennessee
Attn: General Counsel and Secretary
E-mail: Susan.Greenspon@smiledirectclub.com

 

with a copy (which copy shall not constitute notice) to:

 

David J. Goldschmidt

4 Times Square

New York, NY 10036

Attn: David J. Goldschmidt

E-mail: David.Goldschmidt@skadden.com

 

Section 15.8          Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns, whether
as Substituted Members or otherwise.

 

Section 15.9          Creditors. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditors of the Company or any of
its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of the creditor) at any time as a
result of making the loan any direct or indirect interest in Profits, Losses,
Distributions, capital or property other than as a secured creditor.

 

Section 15.10       Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

61

--------------------------------------------------------------------------------



 

Section 15.11       Counterparts. This Agreement may be executed in any number
of counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties (including via facsimile or other
electronic transmission), it being understood that each party need not sign the
same counterpart.

 

Section 15.12       Governing Law; Venue; Arbitration.

 

(a)           Governing Law. This Agreement and any Dispute, whether in
contract, tort or otherwise, shall be governed by and construed in accordance
with the Laws of the State of Delaware without regard to principles of conflicts
of Law.

 

(b)           Venue. Each party hereto agrees that it shall bring any Proceeding
in respect of any Dispute exclusively in the courts of the State of Delaware and
the Federal courts of the United States, in each case, located in the City of
Wilmington, Delaware (the “Chosen Courts”). Solely in connection with claims
arising under this Agreement or the transactions contemplated hereby, each party
hereto irrevocably and unconditionally (i) submits to the exclusive jurisdiction
of the Chosen Courts, (ii) agrees not to commence any such Proceeding except in
those courts, (iii) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such Proceeding in the Chosen Courts, (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of the
Proceeding and (v) agrees that service of process upon that party in any such
Proceeding shall be effective if notice is given in accordance with
Section 15.7. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Law. A final judgment
in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Notwithstanding anything herein to
the contrary, if a demand for arbitration of a Dispute is made pursuant to
Section 15.12(c), this Section 15.12(b) shall not pre-empt resolution of the
Dispute pursuant to Section 15.12(c).

 

(c)           Arbitration.

 

(i)            Any disputes, claims or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby, including any
disputes, claims or controversies brought by or on behalf of the Company or a
Member or any holder of equity interests (which, for purposes of this
Section 15.12(c), shall mean any holder of record or any beneficial owner of
equity interests, or any former holder of record or beneficial owner of equity
interests) of the Company or a Member, either on his, her or its own behalf, on
behalf of the Company or a Member or on behalf of any series or class of equity
interests of the Company or a Member or holders of equity interests of the
Company or a Member against the Company or any Member or any of their respective
trustees, directors, members, officers, managers, agents or employees, including
any disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement, including this
arbitration agreement or

 

62

--------------------------------------------------------------------------------



 

the governing documents of the Company or any Member (all of which are referred
to as “Disputes”) or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute or Disputes, be resolved through binding
and final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) then in effect,
except as those Rules may be modified in this Section 15.12(c). For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against the trustees, directors, officers or managers of the
Company or any Member and class actions by a holder of equity interests against
those individuals or entities and the Company or any Member. For the avoidance
of doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party. For purposes of this Section 15.12(c), the term
“equity interest” shall mean, (i) in respect of the Company, any Units and
(ii) in respect of a Member, any equity interest in that Member. References to a
“Member” in this Section 15.12(c) shall be deemed to include any former Member.

 

(ii)           There shall be three (3) arbitrators. If there are only two
(2) parties to the Dispute, each party shall select one (1) arbitrator within
fifteen (15) days after receipt by respondent of a copy of the demand for
arbitration. The arbitrators may be affiliated or interested persons of the
parties. If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration. The arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
the list to select one (1) of the three (3) arbitrators proposed by the AAA. If
the party (or parties) fail(s) to select the second (2nd) arbitrator by that
time, the party (or parties) who have appointed the first (1st) arbitrator shall
then have ten (10) days to select one (1) of the three (3) arbitrators proposed
by the AAA to be the second (2nd) arbitrator; and, if he/they should fail to
select the second (2nd) arbitrator by such time, the AAA shall select, within
fifteen (15) days thereafter, one (1) of the three (3) arbitrators it had
proposed as the second (2nd) arbitrator. The two (2) arbitrators so appointed
shall jointly appoint the third (3rd) and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within fifteen (15) days of
the appointment of the second (2nd) arbitrator. If the third (3rd) arbitrator
has not been appointed within the time limit specified herein, then the AAA
shall provide a list of proposed arbitrators in accordance with the Rules, and
the arbitrator shall be appointed by the AAA in accordance with a listing,
striking and ranking procedure, with each party having a limited number of
strikes, excluding strikes for cause.

 

(iii)          The place of arbitration shall be New York, New York unless
otherwise agreed by the parties. There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

63

--------------------------------------------------------------------------------



 

For the avoidance of doubt, it is intended that there shall be no depositions
and no other discovery other than limited documentary discovery as described in
the preceding sentence.

 

(iv)          In rendering an award or decision (an “Award”), the arbitrators
shall be required to follow the Laws of the State of Delaware. Any arbitration
proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. Any Award shall be in writing and shall
state the findings of fact and conclusions of Law on which it is based. Any
monetary Award shall be made and payable in Dollars free of any tax, deduction
or offset. Subject to Section 15.12(c)(vi), each party against which an Award
assesses a monetary obligation shall pay that obligation on or before the
thirtieth (30th) day following the date of the Award or such other date as the
Award may provide.

 

(v)           Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, each party involved in a Dispute shall
bear its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an Award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of a party’s Award to the claimant or the claimant’s
attorneys. Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.

 

(vi)          Notwithstanding any language to the contrary in this Agreement,
any Award, including but not limited to any interim Award, may be appealed
pursuant to the AAA’s Optional Appellate Arbitration Rules (the “Appellate
Rules”). An Award shall not be considered final until after the time for filing
the notice of appeal pursuant to the Appellate Rules has expired. Appeals must
be initiated within thirty (30) days of receipt of an Award by filing a notice
of appeal with any AAA office. Following the appeal process, the decision
rendered by the appeal tribunal may be entered in any court having jurisdiction
thereof. For the avoidance of doubt, and despite any contrary provision of the
Appellate Rules, Section 15.12(c)(v) shall apply to any appeal pursuant to this
Section 15.12(c)(vi) and the appeal tribunal shall not render an Award that
would include shifting of any costs or expenses (including attorneys’ fees) of
any party.

 

(vii)         Following the expiration of the time for filing the notice of
appeal, or the conclusion of the appeal process set forth in
Section 15.12(c)(vi), an Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators. Judgment upon an Award may be entered
in any court having jurisdiction. To the fullest extent permitted by Law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of Law arising in the course of arbitration or with
respect to any Award made

 

64

--------------------------------------------------------------------------------



 

except for actions relating to enforcement of this agreement to arbitrate or any
arbitral Award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

 

(viii)        This Section 15.12(c) is intended to benefit and be enforceable by
the Company, each Member (including any former Member) and their respective
holders of equity interests, trustees, directors, officers, managers (including
the Manager), agents or employees and their respective successors and assigns,
shall be binding upon the Company, each Member (including any former Member) and
their respective holders of equity interests and be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

Section 15.13       Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, the invalidity, illegality or unenforceability will not affect any
other provision or the effectiveness or validity of any provision in any other
jurisdiction, and this Agreement will be reformed, construed and enforced in
that jurisdiction as if the invalid, illegal or unenforceable provision had
never been contained herein.

 

Section 15.14       Further Action. Each of the parties hereto does hereby
covenant and agree on behalf of itself, its successors, and its assigns, without
further consideration, to prepare, execute, acknowledge, file, record, publish,
and deliver such other instruments, documents and statements, and to take such
other action as may be required by Law or reasonably necessary to effectively
carry out the purposes of this Agreement.

 

Section 15.15       Delivery by Electronic Transmission. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through electronic transmission as
a defense to the formation of a contract and each such party forever waives any
such defense.

 

Section 15.16       Right of Offset. Whenever the Company is to pay any sum
(other than pursuant to Article IV) to any Member, any amounts that the Member
owes to the Company which are not the subject of a good faith dispute may be
deducted from that sum before payment. For the avoidance of doubt, the
distribution of Units to SDC Inc. shall not be subject to this Section 15.16.

 

65

--------------------------------------------------------------------------------



 

Section 15.17       Entire Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

Section 15.18       Interpretation.

 

(a)           Generally. Unless the context otherwise requires, as used in this
Agreement: (a) “or”, “either” and “any” are not exclusive; (b) “including” and
its variants mean “including, without limitation” and its variants; (c) words
defined in the singular have the parallel meaning in the plural and vice versa;
(d) references to “written,” “in writing” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form; (e) words of one gender shall be construed to apply to
each gender; (f) all pronouns and any variations thereof refer to the masculine,
feminine or neuter as the context may require; (g) “Articles,” “Sections,”
“Exhibits” and “Schedules” refer to Articles, Sections, Exhibits and Schedules
of this Agreement unless otherwise specified; (h) “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(i) “Dollars” and “$” mean U.S. Dollars; and (j) the word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends
and such phrase shall not mean simply “if.”

 

(b)           Additional Interpretive Provisions. The headings in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. Any capitalized term used in any Exhibit or
Schedule to this Agreement, but not otherwise defined therein, shall have the
meaning as defined in this Agreement. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. References to any statute shall be
deemed to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder and any successor statute or statutory
provision. References to any agreement are to that agreement as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof. References to any Person include the successors and permitted
assigns of that Person. Reference to any agreement, document or instrument means
the agreement, document or instrument as amended or otherwise modified from time
to time in accordance with the terms thereof, and if applicable hereof. Without
limiting the generality of the immediately preceding sentence, no amendment or
other modification to any agreement, document or instrument that requires the
consent of any Person pursuant to the terms of this Agreement or any other
agreement will be given effect hereunder unless the Person has consented in
writing to the amendment or modification. Wherever required by the context,
references to a Fiscal Year or Taxable Year shall refer to a portion thereof.

 

(c)           Joint Drafting. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

66

--------------------------------------------------------------------------------



 

(d)           Conflicts. Wherever a conflict exists between this Agreement and
any other agreement, this Agreement shall control but solely to the extent of
the conflict.

 

Section 15.19       Consent by Spouse. Each Member who is a natural person and
is married (and not formally separated with an agreed-upon division of assets)
and is subject to the community property Laws of any state shall deliver a duly
executed Consent by Spouse, in the form prescribed in Exhibit D attached hereto,
and at the time of execution of this Agreement. Each such Member shall also have
such Consent by Spouse executed by any spouse married to him or her at any time
subsequent thereto while such natural person is a Member. Each Member agrees and
acknowledges that compliance with the requirements of this Section 15.19 by each
other Member constitutes an essential part of the consideration for his or her
execution of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

67

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

SMILEDIRECTCLUB, INC.

 

 

 

 

 

By:

/s/ David Katzman

 

Name: David Katzman

 

Title: Chief Executive Officer

 

[Signature Page to SDC Financial LLC Seventh A&R LLC Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

SDC FINANCIAL LLC

 

 

 

 

 

By:

/s/ David Katzman

 

Name: David Katzman

 

Title: Chief Executive Officer

 

[Signature Page to SDC Financial LLC Seventh A&R LLC Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DANTE LLC

 

 

 

 

 

 

By:

/s/ Mitchell Wayne

 

Name: Mitchell Wayne

 

Title: Manager

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ David Hall

 

DAVID HALL

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DAVID J. HALL LIVING TRUST

 

 

 

 

 

 

By:

/s/ David Hall

 

Name: David Hall

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DAVID KATZMAN 2009 FAMILY TRUST

 

 

 

 

 

 

By:

/s/ Steven Katzman

 

Name: Steven Katzman

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ELLIOT BAUM REVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Elliot Baum

 

Name: Elliot Baum

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Aaron Baum

 

AARON BAUM

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

RICHARD MINKIN REVOCABLE LIVING TRUST

 

 

 

 

 

 

By:

/s/ Richard Minkin

 

Name: Richard Minkin

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Bradley Belen

 

BRADLEY BELEN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Howard Hemstreet

 

HOWARD HEMSTREET

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Heather Katzman

 

HEATHER KATZMAN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

HOME RUN HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Daniel Sillman

 

Name: Daniel Sillman

 

Title: Principal

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Richard Mark

 

RICHARD MARK

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jeffrey Klein

 

JEFFREY KLEIN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Steven Katzman

 

STEVEN KATZMAN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

STEVEN D. CICUREL LIVING TRUST

 

 

 

 

 

 

By:

/s/ Steven D. Cicurel

 

Name: Steven D. Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

MARGARET STERN CICUREL IRREVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Margaret Stern Cicurel

 

Name: Margaret Stern Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

STEVEN DAVID CICUREL IRREVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Steven D. Cicurel

 

Name: Steven D. Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

PYETT FAMILY TRUST

 

 

 

 

 

 

By:

/s/ Nicholas Pyett

 

Name: Nicholas Pyett

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

JORDAN KATZMAN REVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Jordan Katzman

 

Name: Jordan Katzman

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

JM KATZMAN INVESTMENTS LLC

 

 

 

 

 

 

By:

/s/ Jordan Katzman

 

Name: Jordan Katzman

 

Title: Manager

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Nancy Katzman

 

NANCY KATZMAN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ALEXANDER FENKELL REVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Alex Fenkell

 

Name: Alexander Fenkell

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ALEXANDER J. FENKELL 2018 IRREVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Alex Fenkell

 

Name: Alexander Fenkell

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Doug Hudson

 

DOUG HUDSON

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jessica Cicurel

 

JESSICA CICUREL

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

J. CICUREL 2019 TRUST

 

 

 

 

 

 

By:

/s/ Jessica Cicurel

 

Name: Jessica Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Robert Sims

 

ROBERT SIMS

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jonathan Epstein

 

JONATHAN EPSTEIN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Susan Greenspon

 

SUSAN GREENSPON

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ANTOS LONG TERM TRUST

 

 

 

 

 

 

By:

/s/ Valerie A. Leebove

 

Name: Valerie A. Leebove

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jane Kushner

 

JANE KUSHNER

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

HOME RUN HOLDINGS 2, LLC

 

 

 

 

 

 

By:

/s/ Daniel Sillman

 

Name: Daniel Sillman

 

Title: Principal

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Shawn Mendes

 

SHAWN MENDES

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jordan Wolosky

 

JORDAN WOLOSKY

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Andrew Gertler

 

ANDREW GERTLER

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

SPARK CAPITAL GROWTH FOUNDERS’ FUND II, L.P.

 

 

 

 

By:

Spark Growth Management Partners II, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Paul J. Conway

 

Name: Paul J. Conway

 

Title: CFO, Managing Member

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

3L CAPITAL I AIV C, LLC

 

 

 

 

By:

3L Capital GP, LLC, its manager

 

 

 

 

 

 

 

By:

/s/ David L. Leyrer

 

Name: David L. Leyrer

 

Title: Manager

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

3L CAPITAL SDC, LLC

 

 

 

 

By:

3L Capital SDC Manager, LLC, its manager

 

By:

3L Capital GP, LLC, its manager

 

 

 

 

 

 

 

By:

/s/ David L. Leyrer

 

Name: David L. Leyrer

 

Title: Manager

 

--------------------------------------------------------------------------------



 

EXHIBIT A: EXAMPLES REGARDING ADJUSTMENT FACTOR

 

For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on December 31, 2018 is 1.0 and (b) on January 1, 2019 (the
“Company Record Date” for purposes of these examples), prior to the events
described in the examples, there are 100 Class A Shares issued and outstanding.

 

Example 1

 

On the Company Record Date, SDC Inc. declares a dividend on its outstanding
Class A Shares in Class A Shares. The amount of the dividend is one Class A
Share paid in respect of each Class A Share owned. Pursuant to Paragraph (a) of
the definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted
on the Company Record Date, effective immediately after the stock dividend is
declared, as follows:

 

1.0 * 200/100 = 2.0

 

Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

 

Example 2

 

On the Company Record Date, SDC Inc. distributes options to purchase Class A
Shares to all holders of its Class A Shares. The amount of the distribution is
one option to acquire one Class A Share in respect of each Class A Share owned.
The strike price is $4.00 a share. The Value of a Class A Share on the Company
Record Date is $5.00 per share. Pursuant to Paragraph (b) of the definition of
“Adjustment Factor,” the Adjustment Factor shall be adjusted on the Company
Record Date, effective immediately after the options are distributed, as
follows:

 

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

 

Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (b) of the definition of “Adjustment Factor”
shall apply.

 

Example 3

 

On the Company Record Date, SDC Inc. distributes assets to all holders of its
Class A Shares. The amount of the distribution is one asset with a fair market
value (as determined by the Manager, whose determination shall be conclusive) of
$1.00 in respect of each Class A Share owned. It is also assumed that the assets
do not relate to assets received by SDC Inc. or its Subsidiaries pursuant to a
pro rata distribution by the Company. The Value of a Class A Share on the
Company Record Date is $5.00 a share. Pursuant to Paragraph (c) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Company Record Date, effective immediately after the assets are distributed,
as follows:

 

1.0 * $5.00/($5.00 – $1.00) = 1.25

 

Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B: FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                     , 20      (this
“Joinder”), is delivered pursuant to that certain Seventh Amended and Restated
Limited Liability Company Agreement of SDC Financial LLC, a Delaware limited
liability company (the “Company”), dated as of September 13, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “LLC Agreement”), by and among the Members from time to time party
thereto. Capitalized terms used but not otherwise defined herein have the
respective meanings set forth in the LLC Agreement.

 

1.              Joinder to the LLC Agreement. Upon the execution of this Joinder
by the undersigned and delivery hereof to SDC Inc., the undersigned hereby is
and hereafter will be a Member under the LLC Agreement and a party thereto, with
all the rights, privileges and responsibilities of a Member thereunder. The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the LLC Agreement as if it had been a signatory thereto as of the date
thereof.

 

2.              Incorporation by Reference. All terms and conditions of the LLC
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

3.              Address. All notices under the LLC Agreement to the undersigned
shall be directed to:

 

 

 

Name

 

 

 

 

 

Street Address

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

Attention:

 

 

 

 

 

Fax

 

 

 

 

 

E-mail

 

 

B-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the date first above written.

 

 

 

[NAME OF NEW MEMBER]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged and agreed as of the date first set forth above:

 

 

 

SDC FINANCIAL LLC

 

 

 

By:

SMILEDIRECTCLUB, INC., its managing member

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

B-2

--------------------------------------------------------------------------------



 

EXHIBIT C: NOTICE OF REDEMPTION

 

SmileDirectClub, Inc.
414 Union Street
Nashville, Tennessee 37219

 

The undersigned Member or Assignee of SDC Financial LLC, a Delaware limited
liability company (“SDC Financial”), hereby irrevocably tenders for Redemption
Common Units of SDC Financial in accordance with the terms of that certain
Seventh Amended and Restated Limited Liability Company Agreement of SDC
Financial, dated as of September 13, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “LLC
Agreement”), and the Redemption rights referred to therein in Section 11.1(a).
All capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the LLC Agreement. The undersigned
Member or Assignee:

 

(a)                                 undertakes to surrender such Common Units at
the closing of the Redemption and to furnish to SDC Inc., prior to the Specified
Redemption Date, the documentation, instruments and information required under
Section 11.1 of the LLC Agreement;

 

(b)                                 directs that the certified check
representing or, at the Managers discretion, a wire transfer of the Cash Amount,
and/or the Class A Shares Amount, as applicable, deliverable upon the closing of
such Redemption be delivered to the address or bank account, as applicable,
specified below;

 

(c)                                  represents, warrants, certifies and agrees
(i) that the undersigned Member or Assignee (1) is a Qualifying Party; (2) has,
and at the closing of the Redemption will have, good, marketable and
unencumbered title to such Common Units, free and clear of the rights or
interests of any other person or entity; (3) has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such Common Units as provided herein; and (4) has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender; and (ii) the undersigned Member or
Assignee, and the tender and surrender of such Common Units for Redemption as
provided herein complies with all conditions and requirements for redemption of
Common Units set forth in the LLC Agreement;

 

(d)                                 acknowledges that the undersigned Member or
Assignee will continue to own such Common Units unless and until either (i) such
Common Units are acquired by SDC Inc. pursuant to Section 11.1(b) of the LLC
Agreement or (ii) such Redemption closes.

 

Dated:

 

 

 

C-1

--------------------------------------------------------------------------------



 

 

 

 

Name of Member or Assignee

 

 

 

 

 

Signature of Member or Assignee

 

 

 

 

 

Street Address

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

Social security or identifying number

 

 

 

 

 

Signature Medallion Guaranteed by*

 

 

 

 

 

Issue Check Payable to (or shares in the name of)

 

 

 

 

 

Bank Account Details:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 Required unless waived by the Manager or Transfer Agent.

 

C-2

--------------------------------------------------------------------------------



 

EXHIBIT D: CONSENT BY SPOUSE

 

I acknowledge that I have read the Seventh Amended and Restated Limited
Liability Company Agreement of SDC Financial LLC, a Delaware limited liability
company (the “Company”), dated as of September 13, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“LLC Agreement”), and that I know its contents. I am aware that by its
provisions, my spouse agrees to sell, convert, dispose of, or otherwise transfer
his or her interest in the Company, including any property or other interest
that I have or acquire therein, under certain circumstances. I hereby consent to
such sale, conversion, disposition or other transfer; and approve of the
provisions of the LLC Agreement and any action hereafter taken by my spouse
thereunder with respect to his or her interest, and I agree to be bound thereby.

 

I further agree that in the event of my death or a dissolution of marriage or
legal separation, my spouse shall have the absolute right to have my interest,
if any, in the Company set apart to him or her, whether through a will, a trust,
a property settlement agreement or by decree of court, or otherwise, and that if
he or she be required by the terms of such will, trust, settlement or decree, or
otherwise, to compensate me for said interest, that the price shall be an amount
equal to: (i) the then-current balance of the Capital Account relating to said
interest; multiplied by (ii) my percentage of ownership in such interest (all
without regard to the effect of any vesting provisions in the LLC Agreement
related thereto).

 

This consent, including its existence, validity, construction, and operating
effect, and the rights of each of the parties hereto, shall be governed by and
construed in accordance with the laws of the [               ]* without regard
to otherwise governing principles of choice of law or conflicts of law.

 

Dated:

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

*                 Insert jurisdiction of residence of Partner and Spouse.

 

D-1

--------------------------------------------------------------------------------